Exhibit 10.2
CREDIT AND SECURITY AGREEMENT
     THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made as of June
30th, 2011 by and between COMSCORE, INC., a Delaware corporation (the
“Borrower”), and BANK OF AMERICA, N.A., a national banking association (the
“Lender”).
RECITALS
     The Borrower has requested that the Lender make available to the Borrower a
revolving credit facility pursuant to which the Lender will make advances to the
Borrower from time to time in an aggregate principal amount not to exceed Fifty
Million Dollars ($50,000,000) at any one time outstanding. The Lender has agreed
to make the credit facility available to the Borrower, subject to and upon the
terms and conditions hereinafter set forth.
AGREEMENTS
     SECTION 1. The Credit Facility.
     1.1. Definitions. All capitalized terms used herein and not otherwise
defined shall have the following meanings:
     “Account Debtor” means any Person who may become obligated to the Borrower
under, with respect to, or on account of, an Account.
     “Accounts” has the meaning given to such term in the Uniform Commercial
Code.
     “Additional Financing Documents” has the meaning set forth in
Section 1.3(e)(4) hereof.
     “Advances” means advances made by the Lender to the Borrower under the
Revolving Credit Facility.
     “Applicable Margin” shall mean the margin added to the BBA Libor Daily
Floating Rate to obtain the interest rate for the outstanding Advances under the
Revolving Credit Facility set forth in the table attached hereto as Attachment
I. The Applicable Margin during any calendar quarter shall be set based upon the
Borrower’s ratio of Funded Debt to EBITDA as of the last day of the immediately
prior calendar quarter, and the Applicable Margin shall be determined and
adjusted quarterly on the first day of the first month after the date by which
the annual and quarterly compliance certificates and related financial
statements and information are required in accordance with the provisions of
this Agreement.
     “BBA Libor Daily Floating Rate” means, at any time, a fluctuating rate of
interest equal to the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Lender
from time to time) as determined for each Interest Rate Change Date at
approximately 11:00 a.m. London time two (2) Business Days prior to the Interest
Rate
comScore, Inc.
Credit and Security Agreement
Page 1 of 49

 



--------------------------------------------------------------------------------



 



Change Date, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in the
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs. If such rate is not available at such time for
any reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Lender.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States.
     “Borrower” has the meaning given to such term in the preamble hereto.
     “Breakage Fees” means an amount equal to any net loss or out-of-pocket
expenses which the Lender may sustain or incur (including, without limitation,
any net loss or expense incurred by reason of the liquidation or re-employment
of deposits or other funds acquired by the Lender to fund or maintain the
Advances, or any swap breakage incurred in connection with any Hedge Agreement),
as reasonably determined by the Lender, as a result of any prepayment of any of
the Advances.
     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the State of New York are authorized to close.
     “Capital Lease” means any lease that has been or should be capitalized on
the books of the Borrower in accordance with GAAP.
     “Capital Stock” means corporate stock and any and all securities, shares,
partnership interests, limited partnership interests, corporation interests,
membership interests, equity interests, participations, rights or other
equivalents (however designated) of corporate stock or any of the foregoing
issued by any entity (whether a corporation, a partnership, a corporation or
another entity) and includes, without limitation, securities convertible into
Capital Stock and rights or options to acquire Capital Stock.
     “Cash Flow” shall mean the sum of EBITDA plus lease and/or rent expense,
minus dividends, withdrawals and other distributions, minus any non-financed
capital expenditures, calculated on a trailing twelve month basis with respect
to Borrower and its Subsidiaries on a consolidated basis.
     “Cash Management Agreement” means any agreement between the Borrower and
the Lender or any affiliate of the Lender now existing or hereafter entered
into, to provide cash management services, including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements.
     “Change in Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee,
comScore, Inc.
Credit and Security Agreement
Page 2 of 49

 



--------------------------------------------------------------------------------



 



agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) the passage of thirty days from the date upon which any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities.
     “Chattel Paper” has the meaning given to such term in the Uniform
Commercial Code.
     “Claim” has the meaning given to such term in Section 7.9(a).
     “Closing Date” means the date on which all conditions to closing as set
forth in Section 2.1 of this Agreement are satisfied.
“Collateral” means all of the Borrower’s personal property, both now owned and
hereafter acquired, including Borrower’s interest in, insofar as any of the
following are applicable, but not limited to:

comScore, Inc.
Credit and Security Agreement
Page 3 of 49

 



--------------------------------------------------------------------------------



 



  (a)   Accounts, including, without limitation, all collateral security of any
kind given to any Account Debtor or other Person with respect to any Account;  
  (b)   As-extracted collateral;     (c)   Chattel Paper;     (d)   Commodity
Accounts;     (e)   Commodity Contracts;     (f)   Deposit Accounts;     (g)  
Documents;     (h)   Equipment;     (i)   Farm Products;     (j)   Fixtures;

  (k)   General Intangibles, including, but not limited to, (i) all patents, and
all unpatented or unpatentable inventions; (ii) all trademarks, service marks,
and trade names; (iii) all copyrights and literary rights; (iv) all computer
software programs; (v) all mask works of semiconductor chip products; (vi) all
trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems;

  (l)   Goods, and all accessions thereto and goods with which the Goods are
commingled;

  (m)   Health Care Insurance Receivables;

  (n)   Instruments;

  (o)   Inventory;

  (p)   Investment Property;

  (q)   Letter-of-Credit Rights;

  (r)   Payment Intangibles;

  (s)   Promissory Notes;

  (t)   Software;

  (u)   The commercial tort claims specifically described on Schedule 1.1, if
any.

  (v)   Letters patent, applications for letters patent, trademarks,
applications for trademarks, service marks, trade names, and copyrights, whether
registered or unregistered, together with all royalties, fees, and other
payments made or to be made with respect to any of the foregoing, and all
rights, interests, claims, and demands that the Borrower has or may have and
existing and future profits and damages for past or future infringement thereof;
and

               (w) all proceeds and products of any of the foregoing.
     “Collateral Account” has the meaning set forth in Section 7.5 of this
Agreement.
     “Collection Account” means the collection account established pursuant to
this Agreement.
     “Commodity Accounts” has the meaning given to such term in the Uniform
Commercial Code.
comScore, Inc.
Credit and Security Agreement
Page 4 of 49

 



--------------------------------------------------------------------------------



 



     “Commodity Contracts” has the meaning given to such term in the Uniform
Commercial Code.
     “Default” has the meaning set forth in Section 6 of this Agreement.
     “Default Rate” means a floating and fluctuating per annum rate of interest
calculated by adding the sum of two percent (2.0%) to the rate of interest
otherwise then in effect.
     “Deposit Accounts” has the meaning given to such term in the Uniform
Commercial Code.
     “Designated Euro Facility Borrower” shall mean CS Worldnet Holding BV, a
limited liability company organized and existing under the laws of Netherlands.
     “Documents” has the meaning given to such term in the Uniform Commercial
Code.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
the Lender, as the case may be, at such time on the basis of the Spot Rate for
the purchase of Dollars with Euros.
     “Domestic Subsidiary Pledge Agreement” shall mean the Pledge and Security
Agreement from the Borrower to the Lender pursuant to which the Borrower has
pledged to the Lender all of the issued and outstanding Capital Stock of each of
the Guarantors owned by the Borrower, as amended from time to time.
     “EBITDA” shall mean for any period: (a) consolidated net income, (b) less
income or plus loss from discontinued operations and extraordinary items,
(c) plus income taxes, (d) plus interest expense, (e) plus depreciation,
(f) plus amortization, (g) plus non-cash compensation charges for such period
associated with stock options, restricted stock or other equity instruments,
(h) plus certain non-recurring transaction costs for acquisitions during the
twelve months ending March 31, 2011 equal to $1,176,000 for 2Q2010, $2,467,000
for 3Q2010, $979,000 for 4Q2010, and $137,000 for 1Q2011, (i) plus non-recurring
transaction costs for acquisitions occurring after fiscal year 2010 (subject to
the Lender’s consent in the event the aggregate of such costs is greater than
(1) $6,000,000 for any rolling four-quarter measurement period through the
measurement period ending September 30, 2011 and (2) $4,000,000 for any rolling
four-quarter measurement period thereafter), (j) less non-cash gain or plus
non-cash loss from disposal of fixed assets, (k) plus income from or minus loss
from non-cash foreign currency translation, (l) less income tax benefits, all
calculated on a trailing twelve-month basis with respect to Borrower and its
Subsidiaries, on a consolidated basis.
     “Enforcement Costs” means all reasonable expenses, charges, recordation or
other taxes, costs and fees (including reasonable attorneys’ fees and expenses)
of any nature whatsoever advanced, paid or incurred by or on behalf of the
Lender in connection with (a) the collection or enforcement of this Agreement or
any of the other Financing Documents, (b) the creation, perfection, maintenance,
preservation, defense, protection, realization upon, disposition,
comScore, Inc.
Credit and Security Agreement
Page 5 of 49

 



--------------------------------------------------------------------------------



 



collection, sale or enforcement of all or any part of the Collateral to the
extent permitted under this Agreement, and (c) the exercise by the Lender of any
rights or remedies available to it under the provisions of this Agreement, or
any of the other Financing Documents.
     “Environmental Laws” means all laws, statutes, rules, regulations or
ordinances which relate to Hazardous Materials and/or the protection of the
environment or human health.
     “Equipment” means all of the Borrower’s equipment, as such term is defined
by the Uniform Commercial Code, together with all additions, parts, fittings,
accessories, special tools, attachments, and accessions now and hereafter
affixed thereto and/or used in connection therewith, and all replacements
thereof and substitutions therefor.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “Euro” and “€” mean the single currency of the Participating Member States.
     “Euro Loan Advance” means any advance requested under the Euro Loan
Facility.
     “Euro Loan Maximum Amount” means the lesser of (i) the Dollar Equivalent of
Seven Million Dollars (USD$7,000,000) or (ii) the difference between the
Revolving Credit Exposure and Fifty Million Dollars (USD$50,000,000).
     “Euro Loan Exposure” means at any time the Dollar Equivalent of all
outstanding Euro Loan Advances under the Euro Loan Facility guaranteed pursuant
to the Euro Loan Guaranty.
     “Euro Loan Facility” means that certain revolving loan issued by the Lender
in favor of the Designated Euro Facility Borrower in the Euro Loan Maximum
Amount and guaranteed by the Borrower pursuant to the Euro Loan Guaranty.
     “Euro Loan Guaranty” means the Unconditional Guaranty Agreement executed by
the Borrower in favor of the Lender in respect to the obligations of the
Designated Euro Facility Borrower in connection with the Euro Loan Facility, as
the same may from time to time be amended, restated, supplemented or otherwise
modified.
     “Event of Default” has the meaning set forth in Section 6 of this
Agreement.
“Farm Products” has the meaning given to such term in the Uniform Commercial
Code.
comScore, Inc.
Credit and Security Agreement
Page 6 of 49

 



--------------------------------------------------------------------------------



 



     “Financing Documents” means, collectively, this Agreement, the Note, the
Negative Pledge Agreement, the Guaranty Agreement, the Euro Loan Guaranty, the
Pledge Agreements, the Security Agreement, any Hedge Agreement, any Cash
Management Agreement, any Letter of Credit Agreement, any Additional Financing
Documents, and any other instrument, document or agreement now or hereafter
executed, delivered or furnished by the Borrower or any other person evidencing,
guaranteeing, securing or in connection with this Agreement or all or any part
of the Revolving Credit Facility.
     “Fixed Charge Coverage Ratio” means the ratio of (a) Cash Flow to (b) Fixed
Charges.
     “Fixed Charges” means for any period, without duplication, the sum of
interest expense, plus lease and/or rent expense, plus the current portion of
long term debt and capitalized lease obligations paid in such period, calculated
on a trailing twelve month basis with respect to Borrower and its Subsidiaries
on a consolidated basis.
     “Fixtures” has the meaning given to such term in the Uniform Commercial
Code.
     “Foreign Subsidiary Pledge Agreement” shall mean the Pledge and Security
Agreement (66% Capital Stock of Guarantee-exempt Subsidiaries owned by the
Borrower) from the Borrower to the Lender, as amended from time to time.
     “Funded Debt” means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long-term debt and
outstanding letters of credit.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “General Intangibles” means all of the Borrower’s general intangibles, as
such meaning is defined by the Uniform Commercial Code, together with all of the
Borrower’s letters patent, applications for letters patent, trademarks,
applications for trademarks, service marks, trade names and copyrights, whether
registered or unregistered, together with all goodwill of the business of the
Borrower relating thereto, any and all reissues, extensions, divisions or
continuations thereof, all royalties, fees and other payments made or to be made
to the Borrower with respect thereto, and all rights, interests, claims and
demands that the Borrower has or may have in existing and future profits and
damages for past and future infringements thereof.
     “Goods” has the meaning given to such term in the Uniform Commercial Code.
     “Guarantee-exempt Subsidiary” shall have the meaning set forth in
Section 5.18.
     “Guarantors” means collectively (i) Carmenere Holding Company, a Delaware
corporation, (ii) comScore Brand Awareness, L.L.C., a Delaware limited liability
company, (iii) comScore Europe, LLC, a Delaware limited liability company,
(iv) Creative Knowledge, Inc., a Delaware corporation, (v) Full Circle Studies,
Inc., a Delaware corporation, (vi) Marketscore, Inc., a Delaware corporation,
(vii) TMRG, Inc. a Delaware corporation, (viii) VoiceFive, Inc., a
comScore, Inc.
Credit and Security Agreement
Page 7 of 49

 



--------------------------------------------------------------------------------



 



Delaware corporation, (ix) RSC The Quality Measurement Company, an Indiana
corporation, (x) CSWS, Inc., a Virginia corporation and (xi) CS Worldnet US
Holdco LLC, a Delaware limited liability company.
     “Guaranty” shall mean the Continuing and Unconditional Guaranty of even
date herewith from the Guarantors in favor of the Lender, as amended from time
to time.
     “Hazardous Materials” shall mean hazardous wastes, hazardous substances,
toxic chemicals and substances, oil and petroleum products and their
by-products, radon, asbestos, pollutants or contaminants.
     “Health Care Insurance Receivables” shall have the meaning given to such
term in the Uniform Commercial Code.
     “Hedge Agreement” means any agreement between the Borrower and the Lender
or any affiliate of the Lender now existing or hereafter entered into, which
provides for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross-currency rate
swap, currency option, or any similar transaction or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging the Borrower’s exposure to fluctuations in interest or exchange rates,
loan, credit, exchange, security or currency valuations or commodity prices in
connection herewith.
     “Instruments” has the meaning given to such term in the Uniform Commercial
Code.
     “Interest Payment Date” has the meaning set forth in Section 1.2(d) of this
Agreement.
     “Interest Rate Change Date” shall mean the first day of each one-month
period; provided, however, that if any such day is not a Business Day, at
Lender’s option, the Interest Rate Change Date shall be the next succeeding
Business Day.
     “Inventory” means all of the Borrower’s now owned and hereafter acquired
inventory as such term is defined by the Uniform Commercial Code, wherever
located and however constituted, including, without limitation, raw materials,
work and goods in process, finished goods, goods or inventory returned or
repossessed or stopped in transit, supplies, packaging, shipping and other
materials, all other goods, merchandise and personal property used or consumed
in the business of the Borrower, and all documents and documents of title
relating to any of the foregoing.
     “Investment Property” has the meaning given to such term in the Uniform
Commercial Code.
     “Lender” has the meaning given to such term in the preamble hereto.
“Letter of Credit” means any letter of credit issued by the Lender for the
account of the Borrower under the Revolving Credit Facility.
comScore, Inc.
Credit and Security Agreement
Page 8 of 49

 



--------------------------------------------------------------------------------



 



     “Letter of Credit Account” has the meaning set forth in Section 1.2(l) of
this Agreement.
     “Letter of Credit Agreement” means an Application and Agreement for Letter
of Credit on the Lender’s standard form, as such form may be revised by the
Lender in its discretion at any time and from time to time hereafter.
     “Letter of Credit Exposure” means at any time the sum of (x) the undrawn
amount of all Letters of Credit outstanding at such time, and (y) all Letter of
Credit Obligations outstanding at such time.
     “Letter of Credit Fee” has the meaning set forth in Section 1.2(k) of this
Agreement.
     “Letter of Credit Obligations” means, collectively, (i) the amount of each
draft drawn under or purporting to be drawn under a Letter of Credit, (ii) the
amount of any and all charges, reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) which the Lender may
charge, pay or incur for drawings under a Letter of Credit, transfers of a
Letter of Credit, amendments to and extensions of a Letter of Credit and for the
prosecution or defense of any action arising out of or in connection with any
Letter of Credit, including, without limitation, any action to enjoin full or
partial payment of any draft drawn under or purporting to be drawn under any
Letter of Credit, including, but not limited to, Letter of Credit Fees,
(iii) interest on all amounts payable under (i) and (ii) above from the date due
until paid in full at a per annum rate of interest equal at all times to the
Default Rate.
     “Letter of Credit Rights” has the meaning given to such term in the Uniform
Commercial Code.
     “LIBOR-Based Rate” means a per annum rate of interest equal at all times to
the sum of the BBA Libor Daily Floating Rate plus the Applicable Margin. The
LIBOR-Based Rate shall change immediately and contemporaneously with each change
in the BBA Libor Daily Floating Rate.
     “London Banking Day” means a day on which banks in London are open for
business and dealing in offshore dollars.
     “Material Adverse Effect” means (A) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole; (B) a material impairment of
the rights an remedies of the Lender under any of the Financing Documents, or of
the ability of the Borrower or any Guarantor to perform its obligations under
any Financing Document to which it is a party; or (C) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any Financing Document to which it is a party.
     “Minimum Liquidity” means the amount of unrestricted cash plus short term
marketable securities plus net availability under the Revolving Credit Facility.
comScore, Inc.
Credit and Security Agreement
Page 9 of 49

 



--------------------------------------------------------------------------------



 



     “Negative Pledge Agreement” means the Covenant Not to Convey and Negative
Pledge Agreement executed by comScore Asia Limited, a Hong Kong corporation, CS
Worldnet Holding BV, a Netherlands limited liability company, comScore Canada,
Inc., a Canadian corporation, comScore Japan, K.K., a Japanese KK, comScore,
S.L., a Spanish SL, and comScore Europe Ltd., a UK company, as amended from time
to time.
     “Note” means the Revolving Loan Note of even date herewith in the maximum
principal amount of Fifty Million Dollars ($50,000,000) executed by the Borrower
and payable to the order of the Lender, as amended from time to time.
     “Obligations” shall mean all present and future indebtedness, liabilities
and obligations of any kind and nature whatsoever of the Borrower to the Lender
both now existing and hereafter arising under, as a result of, on account of, or
in connection with, this Agreement and any and all amendments, restatements,
supplements and modifications hereof made at any time and from time to time
hereafter, the Note, any and all extensions, renewals or replacements thereof,
amendments thereto and restatements or modifications thereof made at any time or
from time to time hereafter, the Letter of Credit Agreements, any Cash
Management Agreement, or the other Financing Documents, including, without
limitation, future advances, principal, interest, indemnities, fees, late
charges, Letter of Credit Exposure, Enforcement Costs and other costs and
expenses whether direct, contingent, joint, several, matured or unmatured, and
the indebtedness owed under any Hedge Agreement.
     “Outstanding Amount” has the meaning as set forth in Section 1.2(n) of this
Agreement.
     “Participating Member State” means any member state of the European Union
that adopts or has adopted the Euro as its lawful currency.
     “Payment Intangibles” has the meaning given to such term in the Uniform
Commercial Code.
     “PBGC” means the Pension Benefit Guaranty Corporation or its successor
entity.
     “Permitted Liens” means liens permitted pursuant to Section 5.5 of this
Agreement.
     “Person” means any natural person, individual, company, corporation,
partnership, joint venture, unincorporated association, government or political
subdivision or agency thereof, or any other entity of whatever nature.
     “Plan” means any pension, employee benefit, multi-employer, profit sharing,
savings, stock bonus or other deferred compensation plan.
     “Pledge Agreements” shall mean collectively the Domestic Subsidiary Pledge
Agreement and the Foreign Subsidiary Pledge Agreement.
     “Prime-Based Rate” means a floating and fluctuating per annum rate of
interest equal at all times to the sum of the Prime Rate plus one percent (1%).
comScore, Inc.
Credit and Security Agreement
Page 10 of 49

 



--------------------------------------------------------------------------------



 



     “Prime Rate” shall mean the floating and fluctuating per annum rate of
interest of the Lender at any time and from time to time established and
declared by the Lender in its sole and absolute discretion as its prime rate,
and does not necessarily represent the lowest rate of interest charged by the
Lender to borrowers.
     “Promissory Notes” has the meaning given to such term in the Uniform
Commercial Code.
     “Reserve Requirements” means the maximum rate (expressed as a decimal) at
which reserves (including any marginal, supplemental, emergency or other
reserves) are required to be maintained under Regulation D of the Federal
Reserve Board or otherwise by any statute or regulation applicable to the class
of commercial banks which includes the Lender.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower.
     “Revolving Credit Account” means the loan account maintained by the Lender
with respect to advances, repayments and prepayments of Advances, the accrual
and payment of interest on Advances and all other amounts and charges owing to
the Lender in connection with Advances.
     “Revolving Credit Amount” means the amount of Fifty Million Dollars
($50,000,000) less the then existing Dollar Equivalent of Euro Loan Exposure.
     “Revolving Credit Expiration Date” means June 30, 2013, or such later date
as to which the Lender shall, in its discretion, agree to extend the Revolving
Credit Expiration Date.
     “Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of outstanding Advances plus the Letter of Credit Exposure.
     “Revolving Credit Facility” shall mean the revolving credit facility
established pursuant to Section 1.2 hereof, in a maximum principal amount at any
one time outstanding equal to the Revolving Credit Amount, made available to the
Borrower pursuant to this Agreement.
     “SEC” means the U.S. Securities and Exchange Commission or any successor
agency.
     “Security Agreement” shall mean the Security Agreement from the Guarantors
in favor of the Lender, as amended from time to time
     “Software” has the meaning given to such term in the Uniform Commercial
Code.
     “Spot Rate” for a currency means the rate determined by the Lender, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; and provided further that the Lender may obtain such spot
rate
comScore, Inc.
Credit and Security Agreement
Page 11 of 49

 



--------------------------------------------------------------------------------



 



from another financial institution if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency.
     “Subsidiary” means an entity of which the Borrower directly or indirectly
owns or controls securities or other ownership interests representing more than
50% of the ordinary voting power thereof.
     “Unused Commitment Fee” shall mean the fee paid by the Borrower to the
Lender pursuant to Section 1.2(e).
     “Unused Commitment Fee Percentage” shall mean the percentage upon which the
Unused Commitment Fee shall be calculated, as determined in accordance with
Attachment I hereto. The Unused Commitment Fee Percentage earned during any
calendar quarter shall be determined based upon the Borrower’s ratio of Funded
Debt to EBITDA as of the last day of the immediately prior calendar quarter. The
Unused Commitment Fee Percentage shall be determined and adjusted quarterly on
the first day of the first month after the date by which the annual and
quarterly compliance certificates and related financial statements and
information are required in accordance with the provisions of this Agreement.
     1.2. Revolving Credit Facility.
          (a) Advances and Letters of Credit. Subject to and upon the provisions
of this Agreement and relying upon the representations and warranties herein set
forth, the Lender agrees at any time and from time to time to make Advances to
the Borrower and issue Letters of Credit for the account of the Borrower from
the date hereof until the earlier of the Revolving Credit Expiration Date or the
date on which this Revolving Credit Facility is terminated pursuant to Section 7
hereof, in an aggregate principal amount at any time outstanding not to exceed
the Revolving Credit Amount; provided that the Letter of Credit Exposure shall
not at any time exceed $10,000,000. Advances must be requested by the Borrower
by facsimile or by electronic mail (with signed PDF attachment) pursuant to the
form of Advance Request attached hereto as Attachment 2 and incorporated by
reference herein.
          In no event shall the Lender be obligated to make an Advance or issue
a Letter of Credit hereunder if a Default shall have occurred and be continuing.
Unless sooner terminated pursuant to other provisions of this Agreement, this
Revolving Credit Facility and the obligation of the Lender to make Advances and
issue Letters of Credit hereunder shall automatically terminate on the Revolving
Credit Expiration Date without further action by, or notice of any kind from,
the Lender. Within the limitations set forth herein and subject to the
provisions of this Agreement, the Borrower may borrow, repay and re-borrow under
this Revolving Credit Facility. The fact that there may be no Advances or
Letters of Credit outstanding at any particular time shall not affect the
continuing validity of this Agreement.
          (b) Use of Proceeds of Advances. Each Advance shall be requested in a
principal amount of USD$500,000 or a whole multiple of USD$500,000, and shall be
advanced by the Lender not later than the Business Day following the day (which
shall be a Business Day) of the Borrower’s request therefor. The proceeds of
each Advance may be deposited by the
comScore, Inc.
Credit and Security Agreement
Page 12 of 49

 



--------------------------------------------------------------------------------



 



Lender in the Borrower’s demand deposit account with the Lender. The proceeds of
the Advances shall be used solely for working capital, for the issuance of
Letters of Credit, and for other general corporate purposes.
          (c) Liability of Lender. Lender shall in no event be responsible or
liable to any person other than the Borrower for the disbursement of or failure
to disburse Advances or any part thereof, and no other party shall have any
right or claim against Lender under this Agreement or the other Financing
Documents.
          (d) Interest on Advances; Repayment of Advances. Except for any period
during which an Event of Default shall have occurred and be continuing, the
Borrower shall pay interest (calculated on a daily basis) on the unpaid
principal balance of the Advances until maturity (whether by acceleration,
extension or otherwise) at a per annum rate of interest equal at all times to
the LIBOR-Based Rate in effect from time to time.
          After maturity, or during any period in which an Event of Default
exists and remains continuing, the unpaid principal balance of the Advances
shall bear interest at a rate equal to the Default Rate.
          Notwithstanding any other provision of this Agreement, if the Lender
determines (which determination shall be conclusive absent demonstrable error)
(i) that any applicable law, rule, or regulation, or any change in the
interpretation of any such law, rule, or regulation shall make it unlawful or
impossible for the Lender to charge or collect interest at the LIBOR-Based Rate,
(ii) that adequate and reasonable means do not exist for ascertaining the BBA
Libor Daily Floating Rate; (iii) that deposits in dollars (in the applicable
amounts) are not being offered to the Lender in the relevant market; or
(iv) that the BBA Libor Daily Floating Rate will not adequately and fairly
reflect the cost to the Lender of making or maintaining the Advances, then upon
notice from the Lender to the Borrower, the entire outstanding principal balance
of the Revolving Credit Facility shall bear interest at the Prime-Based Rate.
          Until the maturity of the Revolving Credit Facility, all accrued and
unpaid interest on all Advances shall be paid monthly on the first (1st) day of
each month (each, an “Interest Payment Date”).
          If not sooner paid, the entire outstanding principal balance of the
Advances, together with all accrued and unpaid interest thereon, shall be due
and payable on the Revolving Credit Expiration Date.
          (e) Unused Commitment Fee. During the period from the date hereof
until the earlier of the Revolving Credit Expiration Date or the date on which
the Revolving Credit Facility is terminated pursuant to the provisions hereof,
the Borrower shall pay to the Lender an availability fee in a per annum amount
equal to the Unused Commitment Fee Percentage times the average daily Revolving
Credit Amount less the average daily Outstanding Amount. Such availability fee
shall commence to accrue on the date hereof and shall be due and payable by the
Borrower quarterly, in arrears, commencing on September 30, 2011, and, on the
last Business
comScore, Inc.
Credit and Security Agreement
Page 13 of 49

 



--------------------------------------------------------------------------------



 



Day of each third month thereafter, and on the earlier of the Revolving Credit
Expiration Date or on the date on which the Revolving Credit Facility is
terminated pursuant to Section 7 hereof.
          (f) Revolving Loan Note; Revolving Credit Account. The Borrower’s
obligation to pay the Advances with interest shall be evidenced by the Note. The
Lender will maintain the Revolving Credit Account with respect to advances,
repayments and prepayments of Advances, the accrual and payment of interest on
Advances and all other amounts and charges owing to the Lender in connection
with Advances. Except for demonstrable error, the Revolving Credit Account shall
be conclusive as to all amounts owing by the Borrower to the Lender in
connection with and on account of Advances.
          (g) [intentionally omitted].
          (h) Voluntary Prepayments; Voluntary Termination. Within the
limitations set forth herein and subject to the provisions of this Agreement,
the Borrower may prepay any Advance in whole or in part, from time to time
without premium or penalty, except that the Borrower shall pay applicable
Breakage Fees, if any. Any permitted prepayment need not be accompanied by
payment of interest on the amount prepaid except that any prepayment of Advances
which constitutes a final payment of all Advances shall be accompanied by
payment of all interest thereon accrued through the date of prepayment. Any
voluntary prepayments shall be applied as directed by the Borrower.
          (i) Terms of Letters of Credit. Each Letter of Credit shall (i) be a
commercial Letter of Credit or a standby Letter of Credit, (ii) be opened
pursuant to a Letter of Credit Agreement duly executed and delivered to the
Lender by the Borrower prior to the issuance of such Letter of Credit, (iii)
either expire on the Revolving Credit Expiration Date or not extend more than
three hundred sixty four (364) days beyond the Revolving Credit Expiration Date
provided that the Borrower Cash Collateralizes such Letters of Credit that do so
extend beyond the Revolving Credit Expiration Date as contemplated below,
(iv) be in an amount not less than $2,500, (v) be issued in the ordinary course
of the Borrower’s business, and (vi) be issued in accordance with the Lender’s
then current practices relating to the issuance of letters of credit. All
powers, right, remedies and provisions set forth in any Letter of Credit
Agreement shall be in addition to those set forth herein. In the event of any
conflict between the provisions of this Agreement and the provisions of any
Letter of Credit Agreement, the provisions of this Agreement shall prevail and
control unless expressly provided otherwise herein or in the Letter of Credit
Agreement. If, as of the Revolving Credit Expiration Date, any Letter of Credit
may for any reason remain outstanding and partially or wholly undrawn, the
Borrower shall immediately Cash Collateralize the then outstanding amount of all
such obligations, in an amount equal thereto determined as of the Revolving
Credit Expiration Date, as the case may be. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Lender, cash
or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Lender.
          (j) Procedures for Letters of Credit. The Borrower shall give the
Lender written notice of its request for a Letter of Credit at least three
(3) Business Days prior to the date
comScore, Inc.
Credit and Security Agreement
Page 14 of 49

 



--------------------------------------------------------------------------------



 



on which the Letter of Credit is to be opened by delivering to the Lender a duly
executed Letter of Credit Agreement in form and content acceptable to the Lender
setting forth (i) the face amount of the Letter of Credit, (ii) the name and
address of the beneficiary of the Letter of Credit, (iii) whether the Letter of
Credit is irrevocable or revocable, (iv) whether the Letter of Credit requested
is a standby or commercial Letter of Credit, (v) the date the Letter of Credit
is to be opened and the date the Letter of Credit is to expire, (vi) the purpose
of the Letter of Credit, (vii) the terms and conditions for any draws under the
Letter of Credit, and (viii) such other information as the Lender may reasonably
deem to be necessary or desirable.
          (k) Letter of Credit Fees. With respect to each Letter of Credit
issued hereunder, the Borrower shall pay to the Lender a letter of credit fee
(the “Letter of Credit Fee”) in an amount per annum set forth in the table
attached hereto as Attachment I times the the daily amount available to be drawn
under such Letter of Credit, payable quarterly in arrears plus the Lender’s then
standard fee for the issuance, negotiation, processing and administration of
letters of credit of the same type as the Letter of Credit. The amount of the
Letter of Credit Fee payable per annum with respect to any Letter of Credit
shall be a percentage of the face amount of such Letter of Credit, calculated on
the basis of the table included as Attachment I hereto, based upon the
Borrower’s ratio of Funded Debt to EBITDA as of the end of the calendar quarter
immediately preceding the date of calculation. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
          (l) Agreement to Pay Letter of Credit Obligations. The Borrower shall
pay to the Lender the Letter of Credit Obligations when due; provided, however,
that so long as the Borrower has availability under the Revolving Credit
Facility, the Lender may, and is hereby authorized to, make Advances to itself
to pay when due any or all Letter of Credit Obligations incurred in connection
with Letters of Credit. The Lender may maintain on its books a letter of credit
account (the “Letter of Credit Account”) with respect to the Letter of Credit
Obligations paid and payable from time to time hereunder. Except for
demonstrable error, the Letter of Credit Account shall be conclusive as to all
amounts owing by the Borrower to the Lender in connection with and on account of
the Letter of Credit Obligations. From the date due until paid in full, all
Letter of Credit Obligations shall bear interest at the Default Rate.
          (m) Agreement to Pay Absolute. The obligation of the Borrower to pay
Letter of Credit Obligations set forth above shall be absolute and unconditional
and irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, (ii) the existence of any claim, setoff, defense or other right which
the Borrower may at any time have against the beneficiary under any Letter of
Credit or the Lender, (iii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue provided that payment by the
Lender under such Letter of Credit
comScore, Inc.
Credit and Security Agreement
Page 15 of 49

 



--------------------------------------------------------------------------------



 



against presentation of such draft shall not have constituted gross negligence
or willful misconduct, and (v) any other events or circumstances whatsoever,
whether or not similar to any of the foregoing provided that the payment by the
Lender under the Letter of Credit shall not have constituted gross negligence or
willful misconduct of the Lender.
          (n) Currency Fluctuations. If the Lender notifies the Borrower at any
time that the sum of the Euro Loan Exposure and the Revolving Credit Exposure
(the “Outstanding Amount”) at such time exceeds a Dollar Equivalent of Fifty
Million Dollars ($50,000,000), then, within two (2) Business Days after receipt
of such notice, the Borrower shall pay to the Lender an amount sufficient to
reduce such Outstanding Amount as of such date of payment to not more than Fifty
Million Dollars ($50,000,000).
     1.3. Additional Provisions.
          (a) Interest Calculation. All interest and fees payable under the
provisions of this Agreement or the Note shall be computed on the basis of
actual number of days elapsed over a year of 360 days.
          (b) Late Charges. If the Borrower fails to make any payment of
principal, interest, prepayments, fees or any other amount becoming due pursuant
to the provisions of this Agreement, the Note or any other Financing Document
within fifteen (15) days after the date due and payable, upon written notice by
the Lender the Borrower shall pay to the Lender a late charge equal to five
percent (5%) of the amount of such payment. Such 15-day period shall not be
construed in any way to extend the due date of any such payment. Late charges
are imposed for the purpose of defraying the Lender’s expenses incident to the
handling of delinquent payments, and are in addition to, and not in lieu of, the
exercise by the Lender of any rights and remedies hereunder or under applicable
laws and any fees and expenses of any agents or attorneys which the Lender may
employ upon the occurrence of an Event of Default.
          (c) Payments. Whenever any payment to be made by the Borrower under
the provisions of this Agreement, the Note, the Letter of Credit Agreements or
any other Financing Document is due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and, in
the case of any payment which bears interest, such extension of time shall be
included in computing interest on such payment. All payments of principal,
interest, fees or other amounts to be made by the Borrower under the provisions
of this Agreement or the Note shall be paid without set-off or counterclaim to
the Lender at the Lender’s office at 1101 Wootton Parkway, 4th Floor, Rockville,
MD 20852, or to such other place as the Lender shall direct in writing, in
lawful money of the United States of America in immediately available funds.
          (d) Interest On Overdue Amounts. If the principal of or interest on,
the Note or any other amount required to be paid to the Lender hereunder or
under the Note or any of the other Financing Documents is not paid within
fifteen (15) days after the date when the same becomes due and payable, whether
by acceleration or otherwise, the Borrower shall on demand from time to time pay
to the Lender interest on such principal, interest or other amount from the
comScore, Inc.
Credit and Security Agreement
Page 16 of 49

 



--------------------------------------------------------------------------------



 



date due until the date of payment (after as well as before any judgment) at a
rate per annum equal to the Default Rate.
          (e) Collateral and Subsidiary Obligations. (1) In order to secure the
full and punctual payment of the Obligations in accordance with the terms
thereof, and to secure the performance of this Agreement and the other Financing
Documents, the Borrower shall concurrently herewith pledge and assign to the
Lender, and grant to the Lender a continuing lien and security interest in and
to (A) 66% of the issued and outstanding Capital Stock of the Guarantee-exempt
Subsidiaries owned by the Borrower (or, if the Borrower’s ownership interest in
such Subsidiary is less than 66%, all Capital Stock of such foreign Subsidiary
owned by the Borrower) and (B) 100% of the issued and outstanding Capital Stock
of each of the Guarantors owned by the Borrower.
     (2) Promptly, following the acquisition or creation thereof and in any
event within thirty (30) days after a written request with respect thereto, the
Borrower shall pledge and assign to the Lender, and grant to the Lender a
continuing lien and security interest in and to (A) 66% of the issued and
outstanding Capital Stock of any future Guarantee-exempt Subsidiaries owned by
the Borrower (or, if the Borrower’s ownership interest in such Subsidiary is
less than 66%, all Capital Stock of such foreign Subsidiary owned by the
Borrower) and (B) 100% of the issued and outstanding Capital Stock of any future
domestic Subsidiary owned by the Borrower.
     (3) Promptly, following the acquisition or creation thereof and in any
event within thirty (30) days after a written request with respect thereto, the
Borrower shall cause any future Guarantee-exempt Subsidiary the Capital Stock of
which is directly owned by the Borrower to execute, acknowledge and deliver, a
Covenant not to Convey and Negative Pledge Agreement substantially in the form
of the Negative Pledge Agreement or, alternatively, to execute and deliver a
joinder agreement in connection with the Negative Pledge Agreement.
     (4) The security interests required to be granted pursuant to this Section
shall be granted pursuant to such additional security documentation as is
reasonably satisfactory in form and substance to Lender (the “Additional
Financing Documents”) and shall constitute valid and enforceable perfected
security interests prior to the rights of all third Persons (other than those
holding Permitted Liens) and subject to no other Liens except Permitted Liens.
The Additional Financing Documents and other instruments related thereto shall
be duly recorded or filed in such manner and in such places and at such times as
are required by law to establish, perfect, preserve and protect the Liens, in
favor of the Lender, granted pursuant to the Additional Financing Documents and,
all taxes, fees and other charges payable in connection therewith shall be paid
in full by the Borrower. At the time of the execution and delivery of Additional
Financing Documents, the Borrower shall cause to be delivered to Lender such
agreements, opinions of counsel, and other related documents as may be
reasonably requested by the Lender to assure it that this Section has been
complied with.
     (5) Automatic Debit. To ensure timely payment of all interest and other
sums due hereunder, the Borrower hereby authorizes and instruct the Lender to
either (i) debit, on the due date thereof, a demand deposit account established
and maintained at the Lender for the amount
comScore, Inc.
Credit and Security Agreement
Page 17 of 49

 



--------------------------------------------------------------------------------



 



then due, or (ii) at the Lender’s option, cause an Advance to be made sufficient
to pay the amount then due. This authorization shall not affect the obligation
of the Borrower to pay such sums when due, without notice, if there are
insufficient funds available to make any payment in full on the due date
thereof, or if the automatic debit feature is at any time terminated by the
Lender in its discretion.
          (f) Calculation of Applicable Margin. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lender determine that (i) the ratio
of Funded Debt to EBITDA as calculated by Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of such financial covenant would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Lender, promptly on demand by Lender
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the United States Bankruptcy Code,
automatically and without further action by the Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. The
Borrower’s obligations under this paragraph shall survive the repayment of all
other Obligations hereunder.
          (g) The Borrower’s Representative. For administrative convenience, the
Borrower acknowledges that it has been hereby irrevocably appointed by the
Designated Euro Facility Borrower as the exclusive agent for the Designated Euro
Facility Borrower for the purpose of requesting Euro Loan Advances under the
Euro Loan Facility from the Lender. In its capacity as such agent, the Borrower
shall have the power and authority through its authorized officer or officers to
(i) endorse any check for the proceeds of any Euro Loan Advance for and on
behalf of the Designated Euro Facility Borrower and in the name of the
Designated Euro Facility Borrower, and (ii) instruct the Lender to credit the
proceeds of any Euro Loan Advance directly to a banking account of the
Designated Euro Facility Borrower. The Lender has been hereby irrevocably
authorized by the Designated Euro Facility Borrower to make Euro Loan Advances
to the Designated Euro Facility Borrower upon the request of any one of the
persons who is authorized to do so under the provisions of any applicable
corporate resolutions of the Borrower. The Lender assumes no responsibility or
liability for any errors, mistakes and/or discrepancies in any oral, telephonic,
written or other transmissions of any instructions, orders, requests and
confirmations between the Lender and the Borrower in connection with any Euro
Loan Advance, except for acts of gross negligence and/or willful misconduct.
Under no circumstances may the Borrower request Euro Loan Advances in excess of
the Euro Loan Maximum Amount. Euro Loan Advances must be requested by the
Borrower by facsimile or e-mail (by PDF attachment) pursuant to the form of
Advance Request attached hereto as Attachment 2 and incorporated by reference
herein.
          SECTION 2. Conditions Precedent.

     2.1. Initial Advance or Letter of Credit. The Lender shall not be required
to make the initial Advance, or issue the initial Letter of Credit hereunder,
whichever occurs first, unless the following conditions precedent have been
satisfied in a manner reasonably acceptable to the Lender and its counsel:

comScore, Inc.
Credit and Security Agreement
Page 18 of 49

 



--------------------------------------------------------------------------------



 



          (a) Borrower’s Organizational Documents. The Lender shall have
received with respect to the Borrower: (i) a copy, certified as of a recent date
by the Secretary of State of the Borrower’s state of organization, the
Borrower’s Certificate of Incorporation as well as a copy of the Borrower’s
bylaws and all amendments thereto, (ii) a Certificate of Good Standing for the
Borrower as issued by the Borrower’s state of organization, and (iii) a copy,
certified to the Lender as true and correct as of the date hereof by the
Borrower, of the resolutions of the Borrower’s board of directors, authorizing
the execution and delivery of this Agreement and the other Financing Documents
to which the Borrower is a party and designating by name and title the
officer(s) of the Borrower who are authorized to sign this Agreement and such
other Financing Documents for and on behalf of the Borrower and to make the
borrowings hereunder.
          (b) Guarantors’ Organizational Documents. The Lender shall have
received with respect to each of the Guarantors: (i) a copy, certified as of a
recent date by the Secretary of State (or other similar State agency) of such
Guarantor’s state of organization, of such Guarantor’s Articles or Certificate
of Incorporation or Organization as well as a copy of such Guarantor’s operating
agreement, bylaws and all amendments thereto, as applicable, (ii) a Certificate
of Good Standing for such Guarantor as issued by such Guarantor’s state of
organization, and (iii) a copy, certified to the Lender as true and correct as
of the date hereof by such Guarantor, of the resolutions of such Guarantor’s
board of directors or consents of managing members, as applicable, authorizing
the execution and delivery the Financing Documents to which such Guarantor is a
party and designating by name and title the officer(s) of such Guarantor who are
authorized to sign the Financing Documents for and on behalf of such Guarantor.
          (c) Lists of Locations, Etc. The Borrower shall have delivered to the
Lender a list showing the street address, city or county and state of the
Borrower’s chief executive office and of any other location where the Borrower
conducts or has a place of business or where any material portion of the
Collateral is or may be located.
          (d) Insurance. The Borrower shall have delivered to the Lender an
insurance certificate or other evidence of a property and casualty insurance
policy from a well-rated and responsible insurance company insuring the
Collateral in amounts satisfactory to the Lender against loss or damage
resulting from fire and other risks insured against by extended coverage,
together with a standard non-contributing and non-reporting loss payee
endorsement in favor of the Lender in form satisfactory to the Lender, and such
other insurance policies as the Lender shall reasonably require.
          (e) Searches. The Lender shall have received the results of a search
by an attorney or company reasonably satisfactory to the Lender of the Uniform
Commercial Code filings with respect to the Borrower and the Guarantors in their
jurisdictions of organization, accompanied by copies of such filings, if any,
and evidence satisfactory to the Lender that any security interest or other lien
indicated in any such filing has or will be released or is permitted by the
Lender so that the Lender’s security interest in the Collateral will be a
perfected first
comScore, Inc.
Credit and Security Agreement
Page 19 of 49

 



--------------------------------------------------------------------------------



 



security interest and lien on the Collateral subject only to Permitted Liens and
such other matters as the Lender may approve.
          (f) Opinions. The Lender shall have received the written opinion of
counsel of the Borrower and the Guarantors dated on or around the date of this
Agreement, reasonably satisfactory in form and content to the Lender, opining,
among other things, that the Borrower and the Guarantors are duly organized,
validly existing, and in good standing, that the Financing Documents executed
and delivered by the Borrower and/or the Guarantors have been duly authorized by
all requisite corporate action, and that the Financing Documents executed and
delivered by the Borrower and/or the Guarantors constitute the legal, valid,
binding, and enforceable obligations of the Borrower and/or the Guarantors, as
applicable, enforceable against the Borrower and/or the Guarantors, as
applicable, in accordance with the terms thereof, subject to customary
exceptions and limitations reasonably acceptable to the Lender.
          (g) Financing Documents. The Lender shall have received each of the
Financing Documents required by the Lender to be executed and delivered prior to
the making of the initial Advance.
          (h) Due Diligence. The Lender shall have received and reviewed such
financial information and other due diligence reports as the Lender shall
reasonably require including, without limitation, the following information in
form and substance satisfactory to the Lender in the Lender’s sole reasonable
discretion:
          (i) the Borrower’s annual financial statements for the fiscal years
ended 2008, 2009, and 2010; and
          (ii) the Borrower’s year-to-date financial statements as of March 31,
2011.
          (i) Operating Account; Etc. The Borrower shall have established an
operating account into which Advances shall be paid, and the Borrower shall
maintain its primary accounts with the Lender.
          (j) Pre-filing Authorization. The Lender shall have received a writing
authorizing the Lender to pre-file UCC-1s to perfect its lien upon the
Collateral.
          (k) Payoff Letters from Prior Lenders. The Lender shall have received
payoff letters in form and content satisfactory to the Lender in connection with
the Borrower’s relationship with any financial institution that is being
refinanced by the transactions evidenced by this Agreement.
          (l) No Material Adverse Effect. There shall have not occurred since
March 31, 2011 any event or occurrence that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
comScore, Inc.
Credit and Security Agreement
Page 20 of 49

 



--------------------------------------------------------------------------------



 



          (m) No Suits, Etc. There shall no action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect.
          (n) Fees and Expenses. The Borrower shall have paid the Lender for all
of the costs and expenses incurred by the Lender in connection with making the
Revolving Credit Facility available to the Borrower. Such costs and expenses
include, but are not limited to, reasonable attorneys’ fees, recording charges,
appraisal fees, fees for environmental services, and any other reasonable fees
and costs for services, regardless of whether such services are furnished by the
Lender’s employees or by independent contractors.
          (o) Additional Documents. The Borrower shall have furnished in form
and content reasonably acceptable to the Lender any additional documents,
agreements, certifications, record searches, insurance policies or opinions
which the Lender may reasonably deem necessary or desirable.
     2.2. All Advances and Letters of Credit. The Lender shall not be required
to make any Advances, including the initial Advance, or issue any Letter of
Credit, until compliance to the satisfaction of the Lender with all of the
following conditions at the time of and with respect to each Advance or Letter
of Credit:
          (a) Representations and Warranties. No representation or warranty made
in or in connection with this Agreement and the other Financing Documents shall
be untrue, incorrect or incomplete in any material respect on and as of the date
of any Advance or Letter of Credit as if made on such date, except for
representations and warranties made only as of a particular date and changes in
facts or circumstances arising in the ordinary course of business and which do
not constitute a breach of any covenant set forth herein; and
          (b) Event of Default or Default. No Event of Default or Default shall
have occurred and be continuing.
     SECTION 3. Representations and Warranties. The Borrower represents and
warrants to the Lender that, except as specifically set forth on Schedule 3
attached hereto, the following statements are true, correct and complete in all
material respects as of the date hereof and as of each date any Advance is to be
made or any Letter of Credit is to be issued hereunder, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true, correct and complete as of such earlier date,
and except for changes in facts or circumstances arising in the ordinary course
of business and which do not constitute a breach of any covenant set forth
herein:
     3.1. Authority, Etc. The Borrower is duly organized and in good standing
under the laws of Delaware under organizational identification number 3075628.
The Guarantors are duly formed or organized and in good standing under the laws
of their jurisdiction of formation as summarized on Schedule 3.1 attached
hereto.
comScore, Inc.
Credit and Security Agreement
Page 21 of 49

 



--------------------------------------------------------------------------------



 



     The Borrower and each Guarantor is qualified to do business in all states
where the Borrower and/or such Guarantor does business, except where the failure
to be so qualified would not materially adversely affect the business,
operations or financial condition of the Borrower or such Guarantor. The
Borrower and each Guarantor has the full power and authority to execute, deliver
and perform this Agreement and the other Financing Documents to which it is a
party. Neither such execution, delivery and performance, nor compliance by the
Borrower or the Guarantor with the provisions of this Agreement and of the other
Financing Documents to which it is a party will conflict with or result in a
breach or violation of the Borrower’s and/or such Guarantor articles of
incorporation or organization or bylaws or operating agreement, as applicable,
or any judgment, order, regulation, ruling or law to which the Borrower or such
Guarantor is subject or any material contract or agreement to which the Borrower
or such Guarantor is a party or to which the Borrower’s or such Guarantor’s
assets and properties is subject, or constitute a default thereunder. The
execution, delivery and performance of this Agreement and all other Financing
Documents to which the Borrower and/or any Guarantor is a party have been duly
authorized and approved by all necessary action by the Borrower and each such
Guarantor, as applicable, and constitute the legal, valid and binding
obligations of the Borrower and each such Guarantor, as applicable, enforceable
in accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
     3.2. Litigation. Except as disclosed in the Borrower’s prior SEC filings,
there is no litigation or proceeding pending or, to the knowledge of any
representative of the Borrower signing this Agreement on behalf of the Borrower,
threatened against or affecting the Borrower or any Guarantor which might
materially adversely affect the business, financial condition or operations of
the Borrower or such Guarantor or the ability of the Borrower or such Guarantor
to perform and comply with this Agreement or the other Financing Documents to
which the Borrower or such Guarantor is a party.
     3.3. Subsidiaries. Except as set forth on Schedule 3 attached hereto, on
the Closing Date the Borrower does not currently have any Subsidiaries.
     3.4. Financial Condition. The Borrower has heretofore furnished to the
Lender certain financial statements. Such financial statements and all other
financial statements and information furnished or to be furnished to the Lender
hereunder have been and will be prepared in accordance with generally accepted
accounting principles (to the extent that such financial statements and
information are required to be prepared in accordance with generally accepted
accounting principles) (subject to year-end adjustments and the omission of
footnote information) and fairly present in all material respects the financial
condition of the Borrower as of the dates thereof and the results of the
operations of the Borrower for the periods covered thereby. No material adverse
change in the business, financial condition, or operations of the Borrower has
occurred since the date of such financial statements. The Borrower does not have
any indebtedness or liabilities that are required to be accrued on financial
statements prepared in accordance with GAAP other than that reflected on such
financial statements or expressly permitted by the provisions of this Agreement,
and accounts payable incurred in the ordinary
comScore, Inc.
Credit and Security Agreement
Page 22 of 49

 



--------------------------------------------------------------------------------



 



course of business since the date of such financial statements. The Borrower is
not in default under any obligation for borrowed money.
     3.5. Taxes. The Borrower has filed all federal, state and local income,
excise, property and other tax returns which are required to be filed and has
paid all taxes as shown on such returns or assessments received (including,
without limitation, all F.I.C.A. payments and withholding taxes, if
appropriate), except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided. No tax liens have
been filed and no claims are being asserted with respect to such taxes or
assessments.
     3.6. Title to Properties and Collateral. The Borrower has good and
marketable title to all of the Borrower’s assets and properties, including,
without limitation, the Collateral, and such assets and properties are subject
to no liens, security interests or other encumbrances except for those of the
Lender or other Permitted Liens.
     3.7. Borrower’s Name, Business Locations, etc. The correct legal name of
the Borrower is specified on Schedule 3.7. Except as provided on Schedule 3.7,
the Borrower has conducted business under its legal name since its formation.
The Borrower does not do business under any trade or fictitious names. As of the
Closing Date, the chief executive office of the Borrower and the place where
records concerning Accounts and other Collateral are kept are as set forth on
Schedule 3.7 hereto, and each other location at which the Borrower conducts
business or keeps any material portion of the Collateral is listed on
Schedule 3.7 attached hereto.
     3.8. Compliance with Laws. (a) To the knowledge of the Borrower, the
Borrower is not in violation of any applicable federal, state or local law,
statute, rule, regulation or ordinance and has not received any notice of, and
is not the subject of, any pending investigation or complaint alleging that the
Borrower or the Collateral (or any part thereof) or any other property owned,
leased, operated or used by the Borrower are in violation of any such law,
statute, rule, regulation or ordinance, including, without limitation,
Environmental Laws other than violations that will not have a material adverse
effect on the business, operations or financial condition of the Borrower.
          (b) To the knowledge of the Borrower, no Hazardous Materials have been
used, located, installed, spilled, treated, released or stored on, under or from
any property in or on which the Borrower conducts its operations except for
those which have been handled in a manner not prohibited by applicable
Environmental Laws or which will not have a material adverse effect on the
business, operations or financial condition of the Borrower.
     3.9. Federal Reserve Board Regulations. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying “margin
stock” within the meaning of Regulation U of the Board and no part of the
proceeds of the Advances will be used for any purpose which entails a violation
of Regulations U or X of the Board.
     3.10. ERISA. No Plan maintained by the Borrower or any trade or business
group with which the Borrower is affiliated subject to the requirements of ERISA
has been terminated, no
comScore, Inc.
Credit and Security Agreement
Page 23 of 49

 



--------------------------------------------------------------------------------



 



lien exists against the Borrower in favor of the PBGC, and no “reportable event”
(as such term is defined in ERISA) has occurred with respect to any such Plan.
The Borrower has not incurred any “accumulated funding deficiency” within the
meaning of ERISA or any liability to the PBGC in connection with any Plan. The
Borrower does not have any withdrawal or other liability (absolute, contingent
or otherwise) with respect to any multi-employer plan as defined by Section
3(37) of ERISA. The Borrower has complied with in all material respects all
provisions of ERISA and with all provisions of any Plan sponsored, maintained
by, or contributed to, by the Borrower.
     3.11. Licenses, etc. The Borrower has obtained and now holds all licenses,
permits, franchises, patents, trademarks, copyrights and trade names which are
necessary to the conduct of the business of the Borrower as now conducted free,
to the knowledge of the Borrower, of any conflict with the rights of any other
person.
     3.12. Labor Matters. Except as disclosed in writing to the Lender, the
Borrower is not subject to any collective bargaining agreements or any
agreements, contracts, decrees or orders requiring the Borrower to recognize,
deal with or employ any persons organized as a collective bargaining unit or
other form of organized labor. There are no strikes or other material labor
disputes pending or, to the knowledge of the Borrower, threatened against the
Borrower. The Borrower has complied in all material respects with the Fair Labor
Standards Act.
     3.13. Accuracy of Information. To the knowledge of the Borrower, no
information, exhibit, report, statement, certificate or document furnished by
the Borrower or any Guarantor to the Lender in connection with this Agreement or
the other Financing Documents or the negotiation thereof contains any material
misstatement of fact or together with all such documents omitted to state a
material fact or any fact necessary to make the statements contained herein or
therein not misleading.
     3.14 Intellectual Property. Schedule 3.14 to this Agreement is a complete
list of all patents, trademark and service mark registrations (other than those
from customers, vendors or partners), copyright registrations, mask work
registrations, and all applications therefor, in which the Borrower or a
Guarantor has any right, title, or interest, throughout the United States as of
the Closing Date (excluding off-the-shelf software), excluding those that have
been abandoned. The Borrower will promptly notify the Lender of any acquisition
(by purchase, but excluding licenses of off-the-shelf software) of any patent,
trademark or service mark registration, copyright registration, mask work
registration, and applications therefor, and unregistered trademarks and service
marks and copyrights, throughout the United States, which are granted or filed
or acquired after the date hereof or which are not listed on Schedule 3.14.
     3.15. Government Regulation. The Borrower is not an “investment company” or
an “affiliated person” of or “provider” or “principal underwriter” for an
“investment company” as all such terms are defined in the Investment Company Act
of 1940, as amended.
          SECTION 4. Affirmative Covenants. The Borrower covenants and agrees
with the Lender that so long as any of the Obligations (or commitments therefor)
shall be outstanding:
comScore, Inc.
Credit and Security Agreement
Page 24 of 49

 



--------------------------------------------------------------------------------



 



     4.1. Payment of Obligations. The Borrower shall punctually pay the
principal of and interest on the Revolving Credit Facility and the other
Obligations, at the times and places, in the manner and in accordance with the
terms of this Agreement, the Note, and the other Financing Documents.
     4.2. Financial Statements and Other Reports. The Borrower shall maintain at
all times a system of accounting established and administered in accordance with
sound business practices, and will deliver, or cause to be delivered, to the
Lender, in form and substance satisfactory to the Lender in all respects:

  (a)   Annual Financial Statements. As soon as available, but in no event later
than the earlier of (i) one hundred twenty (120) days after the end of each
fiscal year of the Borrower or (ii) upon the filing of Form 10-K with the SEC,
the annual consolidated and consolidating financial statements of the Borrower
and its Subsidiaries, (including statements of financial condition, income,
profits and loss, cash flows and changes in shareholder’s equity) audited by
Ernst & Young or any other independent certified public accountants satisfactory
to the Lender;     (b)   Quarterly Financial Statements. With respect to the
first three fiscal quarters of each fiscal year of the Borrower, as soon as
available, but in no event later than the earlier of (i) forty-five (45) days
after the end of each such fiscal quarter or (ii) upon the filing of each Form
10-Q with the SEC, the consolidated and consolidating balance sheets and income
statements of the Borrower and its Subsidiaries prepared by the Borrower and
showing the financial condition of the Borrower and its Subsidiaries as of the
end of such quarter and the results of operations of the Borrower and its
Subsidiaries from the beginning of the current fiscal year of the Borrower to
the end of such quarter;     (c)   Projected Financial Statements. As soon as
available, and in any event no later than forty-five (45) days after the end of
each fiscal year of the Borrower, projected consolidated financial statements
for the Borrower and its Subsidiaries for the next calendar year, to include
income statement, balance sheet, and cash flow projections prepared on a
quarterly basis;     (d)   Compliance Certificates. Concurrent with the delivery
of the financial statements described in Sections (a) and (b) above, a written
certification, signed by an authorized financial officer of the Borrower, to the
effect that such officer has no knowledge of the existence of any Events of
Default under the Financing Documents or if such officer has knowledge of the
existence of an Event of Default, a statement as to the nature thereof and the
action which the Borrower proposes to take with respect thereto. Such

comScore, Inc.
Credit and Security Agreement
Page 25 of 49

 



--------------------------------------------------------------------------------



 



      written certification shall include the calculations made by the Borrower
to determine compliance by the Borrower with each of the financial covenants set
forth herein as of the date of the financial statements delivered therewith; and
    (e)   Other Information. Promptly upon request of the Lender such other
information, reports (including, without limitation, any report filed in respect
of any Plan subject to ERISA) or documents respecting the business, properties,
operation or financial condition of the Borrower as the Lender may at any time
and from time to time reasonably request.

If the financial statements described in Sections (a) or (b) above are made
available on EDGAR or any successor system of the SEC that is publicly
accessible, such financial statements shall deemed to be delivered on the day it
is available on EDGAR or such successor system.
     4.3. Conduct of Business and Maintenance of Existence. The Borrower shall
continue to engage in business of the same general type as now being conducted
by the Borrower and do and cause to be done all things necessary to maintain and
keep in full force and effect its corporate existence in good standing in each
jurisdiction in which it conducts business.

   4.4.   Compliance with Laws.

     (a) The Borrower shall comply in all material respects with all laws,
statutes, ordinances, orders, rules or regulations applicable to the Borrower or
the Collateral (or any part thereof) or to any other property owned, leased,
operated or used by the Borrower, including, without limitation, Environmental
Laws.
     (b) The Borrower will not use, locate, install, spill, treat, release or
store Hazardous Materials on, under or from any property owned, leased, operated
or used by the Borrower unless such Hazardous Materials are handled in a manner
not prohibited by applicable Environmental Laws and are handled in a manner and
in such quantities that would not constitute a hazard to the environment or
human health and safety or subject the Borrower to any prosecution or material
liability in connection therewith. The Borrower will dispose of all Hazardous
Materials only at facilities and/or with carriers that maintain governmental
permits under applicable Environmental Laws. The Borrower shall promptly, at the
cost and expense of the Borrower, take all action necessary or required by
Environmental Laws to remedy or correct any violation of Environmental Laws by
the Borrower, the Collateral (or any part thereof) or by any other property
owned, leased, used or operated by the Borrower.
     (c) If the Lender shall have, in the exercise of good faith, reason to
believe at any time or from time to time there are or may be Hazardous Materials
affecting any property owned, leased, operated or used by the Borrower in
violation of applicable Environmental Laws, the Borrower, upon the request of
the Lender and at the cost and expense of the Borrower, shall furnish to the
Lender an environmental assessment of such property in such detail and content
and by an environmental consultant or engineer acceptable to the Lender. The
Borrower shall
comScore, Inc.
Credit and Security Agreement
Page 26 of 49

 



--------------------------------------------------------------------------------



 



provide evidence to the Lender within ten (10) business days of the Lender’s
request, that such an assessment will be promptly undertaken and completed.
     (d) The Borrower hereby agrees to indemnify and hold the Lender and its
employees and agents harmless from and against any and all liability, loss,
damage, costs and expenses suffered or incurred by the Lender during or after
the term of this Agreement arising out of or resulting from a violation of any
Environmental Laws by the Borrower, the Collateral (or any part thereof) and any
other property owned, leased, used or operated by the Borrower provided,
however, that the Borrower shall not be required to indemnify any party for
liability, loss, damage, costs, or expenses arising from such party’s own gross
negligence or willful misconduct. The obligations and liabilities of the
Borrower under the foregoing indemnity, together with interest thereon
commencing ten (10) days after the date written demand is received by the
Borrower until paid in full at the Default Rate, shall be paid by the Borrower
to the Lender upon written demand and shall be a part of the Obligations
hereunder. The foregoing indemnity shall survive the payment of all other
Obligations and the release of the Collateral.
     4.5. Payment of Liabilities and Taxes. The Borrower shall pay, when due,
all of its indebtedness and liabilities, and pay and discharge promptly all
taxes, assessments and governmental charges and levies (including, without
limitation, F.I.C.A. payments and withholding taxes) upon the Borrower or upon
the Borrower’s income, profits or property (including, without limitation, the
Collateral), except to the extent the amount or validity thereof is contested in
good faith by appropriate proceedings so long as adequate reserves have been set
aside therefore.
     4.6. Contractual Obligations. The Borrower shall comply with any agreement
or undertaking to which the Borrower is a party and maintain in full force and
effect all contracts and leases to which the Borrower is or becomes a party, in
each case unless the failure to do so would not have a material adverse effect
on the business, operation, properties or financial condition of the Borrower.
     4.7. Maintenance of Properties; Collateral. The Borrower shall do all
things necessary to maintain, preserve, protect and keep its properties,
including the Collateral, in good repair, working order and condition, and make
all necessary and proper repairs, renewals and replacements so that the
Borrower’s businesses may be properly conducted at all times, in each case
unless the failure to do so would not have a material adverse effect on the
business, operation or financial condition of the Borrower. The Borrower shall
promptly notify the Lender of any event causing deterioration, loss or
depreciation in value of any substantial portion of the Collateral and the
amount of such loss or depreciation. The Borrower shall perform, observe, and
comply with all of the terms and provisions to be performed, observed or
complied with by them under each contract, agreement or obligation relating to
the Collateral. The Lender shall have no duty to, and the Borrower hereby
releases the Lender from all claims for loss or damage caused by the failure of
the Lender to, collect, protect, preserve or enforce any of the Collateral or
preserve rights against account debtors and prior parties to the Collateral.
comScore, Inc.
Credit and Security Agreement
Page 27 of 49

 



--------------------------------------------------------------------------------



 



     4.8. Insurance. The Borrower shall maintain, with financially sound, well
rated and reputable insurance companies insurance in such amounts and covering
such risks as is consistent with sound business practice, and in any event as is
ordinarily and customarily carried by (and, as implied, economically available
to) companies similarly situated and in the same or similar businesses as the
Borrower. The Borrower will pay, when due, all premiums on such insurance and
will furnish to the Lender, upon request, evidence of payment of such premiums
and other information as to the insurance carried by the Borrower. Such
insurance shall include, as applicable and without limitation, (a) comprehensive
fire and extended coverage insurance on the physical assets and properties of
the Borrower against such risks, with such loss deductible amounts and in such
amounts conforming to prudent business practices and in such minimum amounts
that the Borrower will not be deemed a co-insurer under applicable insurance
laws, regulations, policies and practices, and (b) public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by the Borrower, and (c) worker’s compensation insurance (as
applicable).
     4.9. Inspection. The Borrower shall permit the Lender, by its
representatives and agents, to inspect any of the properties, books and
financial records of the Borrower, to examine and make copies of the books of
accounts and other financial records of the Borrower, and to discuss the
affairs, finances and accounts of the Borrower with, and to be advised as to the
same by, the Borrower (or its representatives) following reasonable prior notice
at such reasonable times and intervals as the Lender may designate. In
connection with the foregoing, the Lender and its representatives and agents
shall have the right, upon reasonable prior notice and during regular working
hours, to (a) enter any business premises of the Borrower or any other premises
where the Collateral and the records relating thereto may be located and to
audit, appraise, examine and inspect the Collateral and all records related
thereto and to make extracts therefrom and copies thereof, and (b) verify under
reasonable procedures the validity, amount, quality, quantity, value and
condition of, and any other matter relating to, the Collateral, including
contacting account debtors or any person possessing any of the Collateral;
provided, that, when an Event of Default exists the Lender (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during regular working hours and without
advance notice. To the extent that the Lender receives any confidential
information from or with respect to the Borrower, as a result of any exam, audit
or inspection conducted by the Lender (or any of its representatives or
independent contractors) or otherwise, (a) the Lender will not reproduce or
distribute any such information, or any notes, interpretations or other
documents based in whole or in part upon such information, to non-affiliated
parties, other than financial or legal advisors also bound by an obligation of
confidentiality, and (b) the Lender will keep permanently confidential all such
information, except to the extent that (i) such information ceases to be
confidential by reason of its being in the public domain, other than as a result
of a disclosure by the Lender or its representatives, or (ii) such information
was within the Lender’s possession or becomes available to the Lender on a
non-confidential basis from a source other than the Borrower, or any
representative of the Borrower, or (iii) the Lender is legally required to
disclose such information to any tribunal or governmental authority.
comScore, Inc.
Credit and Security Agreement
Page 28 of 49

 



--------------------------------------------------------------------------------



 



     4.10. Collection of Accounts. The Borrower shall, subject to the provisions
of Section 4.13 hereof, collect its Accounts only in the ordinary course of
business, and shall not except in the ordinary course of its business, without
the Lender’s prior written consent, compromise or adjust the amount of any
Account or extend the time for payment of any Account.
     4.11. Further Assurances. The Borrower shall defend the security interest
and lien of the Lender on the Collateral against all persons and against all
security interests and liens on the Collateral adverse to those of the Lender,
other than Permitted Liens. The Borrower will, from time to time, at the expense
of the Borrower, execute, deliver, acknowledge and cause to be duly filed,
recorded or registered any statement, assignment, instrument, paper, agreement
or other document and take any other action that from time to time may be
necessary or desirable, or that the Lender may reasonably request, in order to
create, preserve, continue, perfect, confirm or validate the security interest
and lien of the Lender on the Collateral or to enable the Lender to obtain the
full benefits of this Agreement or to exercise and enforce any of its rights,
powers and remedies hereunder or under applicable laws. The Borrower shall pay
all costs of, and incidental to, the filing, recording or registration of any
such document as well as any recordation, transfer or other tax required to be
paid in connection with any such filing, recordation or registration. The
Borrower hereby covenants to save harmless and indemnify the Lender from and
against any liability resulting from the failure to pay any required documentary
stamps, recordation and transfer taxes and recording costs incurred by the
Lender in connection with this Agreement or the Collateral which covenant shall
survive the termination of this Agreement and the payment of all other
Obligations. If, in the reasonable opinion of the Lender, any Equipment is or
may become a part of any real estate owned or leased by the Borrower, the
Borrower will, upon the request of the Lender, furnish to the Lender in form and
content satisfactory to the Lender, a landlord’s waiver by the record owner of
such real estate and a mortgagee’s waiver by any person who has a security
interest or lien on such real estate which is or may be superior to the security
interest and lien of the Lender on such Equipment.
     4.12. Notice. The Borrower shall promptly give written notice to the Lender
of (a) the occurrence of any Default or Event of Default or any event,
development or circumstance specific to the Borrower which is reasonably
expected to materially adversely effect the business, operations, properties or
financial condition of the Borrower or any Guarantor, (b) any litigation
instituted or threatened in writing against the Borrower or any Guarantor or any
judgment against the Borrower or any Guarantor where claims against the Borrower
or such Guarantor exceed $500,000 and are not covered in full by insurance
(subject to any deductible), (c) any notice of a claim against, or investigation
of, the Borrower or any Guarantor, the Collateral or any other property owned,
leased, operated or used by the Borrower or any Guarantor alleging a violation
of Environmental Laws or the discovery, use, location, installation, spill,
treatment, release or storage of any Hazardous Materials by the Borrower or any
Guarantor or on, under or from the Collateral (or any part thereof) or any other
property owned, leased, used or operated by the Borrower or any Guarantor which
could result in a breach of the provisions of Section 4.4 hereof, and (d) the
occurrence of any “reportable event” within the meaning of ERISA or any
assertion of liability of the Borrower by the PBGC.
     4.13. Collections.
comScore, Inc.
Credit and Security Agreement
Page 29 of 49

 



--------------------------------------------------------------------------------



 



     (a) The Borrower shall notify and direct all account debtors promptly
following written request by the Lender to make all payments on or in respect of
Accounts (other than electronic funds transfers) directly to an account in the
name of the Borrower to be maintained at the Lender (the “Collection Account”).
So long as no Event of Default has occurred, the Borrower may continue to permit
electronic payments to be made to the Borrower’s operating accounts
(collectively, the “Operating Accounts”), provided, however, that at the end of
each Business Day, amounts remaining in the Operating Accounts will be swept
into the Collection Account. The Borrower hereby authorizes the Lender to
receive, endorse and/or deposit into the Collection Account in the name of the
Lender or in the name of the Borrower any and all cash, checks, drafts and other
remittances received by the Lender on or in respect of Accounts and/or the sale
or lease of Inventory and the Borrower hereby waives notice of presentment,
protest and non-payment of any such checks, drafts or other remittances. In the
event that the Borrower directly receives any cash, checks, drafts or other
remittances on or in respect of Accounts and/or the sale or lease of Inventory,
the Borrower shall promptly deliver the same to the Lender for deposit to the
Collection Account. Pending such deposit, the Borrower will not commingle any
such cash, checks, drafts or other remittances with other funds and property but
will hold them separate and apart in trust for the Lender subject to the
security interests hereunder. Until such authority is terminated by the Lender
pursuant to subsection (b) below, the Borrower shall have the authority to
withdraw funds from the Collection Account and use the same for the Borrower’s
general business purposes so long as such use is not inconsistent with the
provisions of this Agreement. Until an Event of Default exists or occurs, the
Lender, on each Business Day, will apply all finally collected funds on deposit
to the Collection Account to the unpaid principal amount of Advances then
outstanding.
     (b) At any time while an Event of Default shall be continuing, the Lender
may (1) terminate the authority of the Borrower to receive electronic payments
into the Operating Accounts, whereupon all account debtors shall be directed to
remit all payments directly to the Collection Account, and (2) terminate the
authority of the Borrower to withdraw funds from the Collection Account
whereupon (i) the Collection Account will automatically convert into an account
over which the Lender has exclusive dominion, control and power of access and
withdrawal, and, for that purpose, the Lender is hereby authorized to take all
appropriate actions to block the Borrower’s access to the Collection Account,
including without limiting the generality of the foregoing, denying electronic
access and returning unpaid any checks, drafts or other instruments theretofore
or thereafter issued by the Borrower and drawn upon the Collection Account, all
without any liability whatsoever on the part of the Lender to the Borrower or to
any other person for having done so, (ii) any cash, checks, drafts or other
remittances on or in respect of Accounts and/or the sale or lease of Inventory
received by the Borrower and held in trust for the Lender as above provided
shall be immediately delivered to the Lender for deposit to the Collection
Account in precisely the form received, except for the addition thereto of the
endorsement of the Borrower where required for collection of any such checks,
drafts or other remittances which endorsement the Borrower agrees to make and
with respect to such checks, drafts and other remittances the Borrower waives
notice of presentment, protest and non-payment and (iii) the Lender shall have
the right at any time and from time to time to apply funds held by it in the
Collection Account to the payment of all or any part of the Obligations,
comScore, Inc.
Credit and Security Agreement
Page 30 of 49

 



--------------------------------------------------------------------------------



 



whether matured or unmatured, in such order and manner as the Lender may
determine in its sole discretion.
     4.14. Intellectual Property. Other than with respect to registrations and
applications no longer used or useful, except to the extent failure to act would
not, as deemed by the Borrower in its reasonable business judgment, reasonably
be expected to have a Material Adverse Effect, the Borrower will, at its
expense, diligently prosecute all patent, trademark or service mark or copyright
applications pending on or after the date hereof, if any, will maintain in
effect all issued patents and will renew all trademark and service mark
registrations, if any, including payment of any and all maintenance and renewal
fees relating thereto.
     4.15. Primary Operating Accounts. The Borrower shall at all times maintain
its primary operating accounts, and collection/lockbox services with the Lender.
The Borrower recognizes and agrees that the pricing for the Revolving Credit
Facility set forth herein is based on the assumption that the Borrower will
maintain its primary operating accounts with the Lender, and that, in the event
that the Borrower fails to do so, the Lender may, among other things, adjust the
applicable interest rate or fees in order to maintain its required rate of
return.
     SECTION 5. Financial and Negative Covenants. The Borrower covenants and
agrees with the Lender that so long as any of the Obligations (or commitments
therefor) shall be outstanding:
     5.1. Minimum Liquidity. The Borrower and the Guarantors shall at all times
maintain, on a consolidated basis, Minimum Liquidity in amount of not less than
Twenty-Five Million Dollars ($25,000,000).
     5.2 Funded Debt to EBITDA Ratio. The Borrower and its Subsidiaries shall
maintain, on a consolidated basis, a ratio of Funded Debt to EBITDA not
exceeding 2.50 to 1.0, measured on the last day of each fiscal quarter.
     5.3 Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries shall
not permit, on a consolidated basis, the Fixed Charge Coverage Ratio to be less
than 1.50 to 1.0, measured on the last day of each fiscal quarter.
     5.4 Indebtedness. Except as otherwise expressly permitted by Section 5.6,
the Borrower and its Subsidiaries shall not create, incur, assume or permit to
exist any indebtedness (including Capital Leases) except (a) indebtedness to the
Lender, (b) other indebtedness existing on the date hereof (a comprehensive list
of which is itemized on Schedule 5.4) or expressly permitted by the provisions
hereof, (c) indebtedness incurred by the endorsement of negotiable instruments
for deposit or collection in the ordinary course of business, (d) indebtedness
incurred in the ordinary course of business which is unsecured and consists of
open accounts extended by suppliers on normal trade terms in connection with the
purchase of goods and services, (e) indebtedness incurred in connection with
Capital Lease and purchase money obligations in an aggregate amount not
exceeding $25,000,000 outstanding at any one time, (f) indebtedness of any
Person which becomes a Subsidiary after the Closing Date; provided, that such
indebtedness exists at the time that such Person becomes a Subsidiary and is not
created in contemplation of or
comScore, Inc.
Credit and Security Agreement
Page 31 of 49

 



--------------------------------------------------------------------------------



 



in connection with such Person becoming a Subsidiary and the aggregate principal
amount of such indebtedness permitted under this subsection 5.4(f) shall not
exceed $500,000.00 outstanding at any time and (g) other indebtedness not to
exceed $250,000 in the aggregate;.
     5.5 Liens. The Borrower and its Subsidiaries shall not create, incur,
assume or permit to exist any lien, security interest or encumbrance of any
nature whatsoever on the Borrower’s or any such Subsidiary’s property or assets,
both now owned and hereafter acquired and including, without limitation, the
Collateral, except for (a) any lien or security interest now or hereafter
securing all or any part of the Obligations, (b) any lien, security interest or
encumbrance existing on the date hereof which was immediately prior hereto
disclosed to, and approved by, the Lender in writing, (c) any lien, security
interest or other encumbrance subsequently approved by the Lender in writing
after the date hereof, including any liens, security interests or other
encumbrances deemed approved pursuant to the terms of the Negative Pledge
Agreement, (d) liens for taxes not delinquent or for taxes being diligently
contested by Borrower or any such Subsidiary in good faith and for which
adequate reserves are maintained, (e) statutory, mechanic’s, artisan’s,
materialmen’s, vendor’s or other similar liens arising in the ordinary course of
business, (f) any deposit of funds made in the ordinary course of business to
secure obligations of the Borrower or any such Subsidiary under workers
compensation, social security or similar laws or to secure public or statutory
obligations or the performance of bids, tenders, contracts, leases, subleases,
surety and appeals bonds and the like, (g) zoning or other similar and customary
land use restrictions, and (h) duly perfected liens securing purchase money
indebtedness not prohibited by this Agreement, including duly perfected liens
obtained in favor of lessors of tangible personal property arising under
operating leases to the extent such leases are re-characterized as sales. Any
lien, security interest or encumbrance permitted by this subsection is called a
“Permitted Lien.”
     5.6. Loans and Investments. Except as expressly permitted by this
Agreement, the Borrower and its Subsidiaries shall not provide any guaranty(ies)
in an amount in excess of $1,000,000 in the aggregate (other than guaranty(ies)
of indebtedness of the Borrower or any Subsidiary not prohibited by Section 5.4)
for, make or permit to remain outstanding any loan or advance to, or make or own
any investment in, any person except (a) reasonable advances for business
expenses of the Borrower’s employees that would be reimbursable under the
Borrower’s existing expense reimbursement policy, (b) loans and capital
contributions to Subsidiaries, (c) investments in obligations of, or guaranteed
by, the United States government or any agency thereof, (d) investments in
commercial paper rated in the highest grade, (e) a Contract of Suretyship
executed by Borrower for the benefit of Eurofiber Nederland B.V. and
(f) investments in minority interests or joint ventures up to an aggregate
maximum of $7,500,000 outstanding at any one time.
     5.7. Dividends. The Borrower and its Subsidiaries shall not without the
prior written consent of the Lender, declare or pay any dividend or other
distribution on or with respect to any shares of any class of its Capital Stock
now or hereafter outstanding or redeem, purchase or otherwise acquire any shares
of any class of its Capital Stock now or hereafter outstanding or any warrants
or rights to purchase any such stock, except for (a) dividends payable solely in
shares of Capital Stock, (b) purchases from former employees, directors or
consultants in an amount of not more than $250,000 in the aggregate on an annual
basis, and (c) redemption of Capital Stock
comScore, Inc.
Credit and Security Agreement
Page 32 of 49

 



--------------------------------------------------------------------------------



 



owned by such former employees, directors or consultants in connection with the
foregoing purchases, the proceeds of which are used to pay withholding taxes
arising as a result of such purchases. Notwithstanding the foregoing, (i) a
Guarantor may pay a dividend or make a distribution to the Borrower or to
another Guarantor, and (ii) a Guarantee-exempt Subsidiary may pay a dividend or
make a distribution to another Guarantee-exempt Subsidiary, to a Guarantor or to
the Borrower.
     5.8. Mergers, Etc. Except as expressly permitted by Section 5.9, the
Borrower and its Subsidiaries shall not enter into any merger or consolidation
without the prior written consent of the Lender; provided, however, that upon
five (5) days prior written notice to the Lender (i) any Subsidiary may merge
with or consolidate into the Borrower if the Borrower is the surviving entity
provided such merger or consolidation shall not materially adversely affect the
Borrower,
the Collateral or any rights or remedies of the Lender under the Financing
Documents, (ii) any Guarantor may merge with or consolidate into any other
Guarantor provided such merger or consolidation shall not materially adversely
affect the surviving Guarantor or any rights or remedies of the Lender under the
Financing Documents, (iii) any Guarantee-exempt Subsidiary may merge with or
consolidate into any Guarantor provided such merger or consolidation shall not
materially adversely affect such Guarantor or any rights or remedies of the
Lender under the Financing Documents, (iv) any Guarantee-exempt Subsidiary may
merge with or consolidate with any other Guarantee-exempt Subsidiary provided
such merger or consolidation shall not materially adversely affect the surviving
Guarantee-exempt Subsidiary or any rights or remedies of the Lender under the
Financing Documents.
     5.9. Acquisitions. The Borrower shall not acquire or purchase all of the
Equity Interests in, or all or substantially all of the assets or properties of
any other Person without the prior written consent of the Lender; provided,
however, that notwithstanding the provisions of Section 5.8 and this
Section 5.9, the Borrower may acquire or purchase all of the Equity Interests
in, or all or substantially all of the assets or properties of any Person (all
or substantially all of the property of any division or line of business of a
Person) that, upon the consummation thereof, will be wholly-owned directly by
the Borrower or one or more of its wholly-owned Subsidiaries (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 5.9:

  (i)   the Person to be (or whose assets are to be) acquired does not oppose
such purchase or other acquisition;     (ii)   any such newly-created or
acquired Subsidiary shall comply with the requirements of Section 5.18;    
(iii)   the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same or
complementary lines of business as one or more of the principal businesses of
the Borrower and its Subsidiaries in the ordinary course;     (iv)   such
purchase or other acquisition shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,

comScore, Inc.
Credit and Security Agreement
Page 33 of 49

 



--------------------------------------------------------------------------------



 



    financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction);  
       (v) (A) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing, and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all the covenants set forth in Sections 5.1 5.2, and 5.3 hereof, such
compliance to be determined on the basis of the financial information for the
most recently ended four-quarter period for which financial statements are
reasonably available as though such acquisition had been consummated as of the
first day of such four-quarter period; and          (vi) the Borrower shall have
delivered to the Lender, at least five Business Days prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Lender, certifying that all of the requirements set forth in this Section 5.9
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition.

     5.10. Sale of Assets and Liquidation. The Borrower and its Subsidiaries
shall not sell, lease or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business, assets or properties,
including, without limitation, the Collateral, outside of the ordinary course of
business or take any action to liquidate, dissolve or wind up the Borrower or
any such Subsidiary or its business.
     5.11. Change of Business. The Borrower shall not enter into any business
other than a business of the same general type as now being conducted by the
Borrower or any Subsidiary of the Borrower as of the Closing Date.
     5.12. Change of Name, Location, Etc. The Borrower shall not (a) change its
legal name, identity or structure, (b) change the location of its chief
executive office or its chief place of business, or jurisdiction of
incorporation, or (c) change the location where it keeps its records concerning
the Collateral,; provided, that the Borrower shall not in any event change the
location of any material portion of the Collateral if such change would cause
the security interest and lien of the Lender on such Collateral (or the
perfection thereof) to lapse, or if required to be perfected prior to such
change, to cease to be perfected.
     5.13. Fiscal year. The Borrower shall not change its fiscal year.
     5.14. Affiliates. The Borrower shall not enter into or participate in any
transaction with an affiliate except on terms and at rates no more favorable
than those which would have prevailed in an arm’s length transaction between
unrelated third parties.
comScore, Inc.
Credit and Security Agreement
Page 34 of 49

 



--------------------------------------------------------------------------------



 



     5.15. ERISA. The Borrower shall not engage in any “prohibited transaction”
(as such term is defined by ERISA), incur any “accumulated funding deficiency”
(as such term is defined by ERISA) whether or not waived, or terminate any Plan
in a manner which could result in the imposition of a lien on any property of
the Borrower pursuant to the provisions of ERISA.
     5.16. Sale and Leaseback. The Borrower and its Subsidiaries shall not enter
into any arrangement whereby the Borrower or any such Subsidiary sells or
transfers all or a substantial part of its fixed assets then owned by it and
thereupon, or within one (1) year thereafter, rents or leases the assets so sold
or transferred from the purchaser or transferee (or their respective successors
and assigns).
     5.17. Financing Statements. The Borrower shall not file or cause to be
filed any amendments, correction statements, or termination statements
concerning the Collateral without the prior written consent of the Lender (other
than with respect to Permitted Liens in favor of a party other than the Lender).
     5.18. Obligations of Subsidiaries. The Borrower will cause each of its
Subsidiaries, whether owned as of the Closing Date or thereafter organized or
created, to (i) jointly and severally promise to repay the Obligations, whether
by Joinder Agreement or otherwise, or (ii) guarantee the payment and performance
of the Obligations pursuant to written guaranties of payment in form and
substance satisfactory to the Lender in the Lender’s sole discretion unless
(x) such Subsidiaries are forbidden by operation of law to execute such a
Guaranty or (y) the effect of such Subsidiaries executing such a Guaranty would
result in material adverse tax consequences and (A) such prohibition or material
adverse tax consequences have been documented in a writing (such as an opinion
of counsel or other documentation) satisfactory in form and content to the
Lender in the Lender’s discretion, for each Subsidiary seeking such exemption
unless such requirement is waived in writing by the Lender or (B) such
Subsidiaries are organized under the laws of a jurisdiction other than the
United States of America or any political subdivision thereof (each, a
“Guarantee-exempt Subsidiary”); provided, however, that notwithstanding anything
to the contrary in the foregoing, all of the Borrower’s foreign Subsidiaries as
of the Closing Date shall each be deemed a “Guarantee-exempt Subsidiary” for all
purposes under this Agreement. The Borrower shall also cause each future
Subsidiary (other than a Guarantee-exempt Subsidiary) to also execute and
deliver a security agreement (or joinder thereto) in form and substance
satisfactory to the Lender.
     SECTION 6. Events of Default. The occurrence of any one or more of the
following events shall constitute a default under the provisions of this
Agreement, and the term “Event of Default” shall mean, whenever it is used in
this Agreement, any one or more of the following events (and the term “Default”
as used herein means one or more of the following events, whether or not any
requirement for the giving of notice, the lapse of time, or both has been
satisfied):
     6.1. Payment of Obligations. The failure of the Borrower to pay any of the
Obligations as and when the same becomes due and payable in accordance with the
provisions of this Agreement, the Note, and/or any of the other Financing
Documents, whether at the due
comScore, Inc.
Credit and Security Agreement
Page 35 of 49

 



--------------------------------------------------------------------------------



 



date thereof, at a date fixed for prepayment thereof or by acceleration thereof
provided, however, that to the extent that the Borrower’s failure to make any
payment due to the Lender that arises from the Lender’s error in not processing
an automatic debit transaction by the due date, such failure shall not
constitute a Default or Event of Default hereunder until the automatic debit
transaction has been corrected, but in no circumstance shall this provision
apply if the Borrower has insufficient funds to allow the automatic debit
transaction to be processed and in every such case the Borrower shall be
required to make payment directly to the Lender within three (3) Business Days
of the due date;
     6.2. Certain Provisions of this Agreement. The failure of the Borrower to
perform any of its obligations under Sections 4.2, 4.5, 4.8, or Section 5 of
this Agreement;
     6.3. Perform, etc. Provisions of This Agreement. The failure of the
Borrower to perform, observe or comply with any of the provisions of this
Agreement other than those covered by Section 6.1 or Section 6.2, and such
failure is not cured within a period of thirty (30) days after the delivery of
written notice thereof by the Lender to the Borrower;
     6.4. Representations and Warranties. If any representation and warranty
contained herein or any statement or representation made in any certificate or
any other written information at any time given by or on behalf of the Borrower
or any Guarantor or furnished by the Borrower or any Guarantor in connection
with this Agreement or any of the other Financing Documents shall prove to be
false, incorrect or misleading in any material respect on the date as of which
made;
     6.5. Default under Other Financing Documents. The occurrence of a default
(as defined and described therein) by the Borrower, or any Guarantor under the
provisions of the Note or any of the other Financing Documents which is not
cured within applicable cure periods, if any, specifically including the
occurrence of a default under the Euro Loan Guaranty;
     6.6. Liquidation, Termination, Dissolution, etc. If the Borrower or any
Guarantor shall liquidate, dissolve or terminate its existence;
     6.7. Default under Other Indebtedness. If the Borrower or any Guarantor
shall default in any payment of (a) any other indebtedness owing to the Lender,
or (b) an indebtedness in excess of $500,000 owing to any other party beyond the
period of grace, if any, provided in the instrument or agreement under which
such indebtedness was created, or default in the observance or performance of
any other agreement or condition relating to any such indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur, in each case, the effect of which default or other
event is to cause or to permit the holder or holders of such indebtedness or
beneficiary or beneficiaries of such indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice, if required, such indebtedness to become due prior to its
stated maturity;
comScore, Inc.
Credit and Security Agreement
Page 36 of 49

 



--------------------------------------------------------------------------------



 



     6.8. Attachment or Forfeiture. The issuance of any forfeiture, attachment
or garnishment against property or credits of the Borrower serving as
Collateral, or the issuance of any attachment or garnishment against any other
property or credits of the Borrower or any Guarantor for an amount in excess,
singly or in the aggregate, of $500,000, which shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days after the issuance
thereof;
     6.9. Judgments. If one or more judgments or decrees shall be entered
against the Borrower or any Guarantor involving in the aggregate a liability in
excess of $500,000, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days after the
entry thereof or shall not be covered by insurance or an escrow deposit
established in connection with an acquisition permitted by Section 5.9;
     6.10. Inability to Pay Debts, etc. If the Borrower or any Guarantor shall
admit its inability to pay its debts as they mature or shall make any assignment
for the benefit of any of its creditors;
     6.11. Bankruptcy. If proceedings in bankruptcy, or for reorganization of
the Borrower or any Guarantor under the United States Bankruptcy Code (as
amended) or any part thereof, or under any other applicable laws, whether state
or federal, for the relief of debtors, now or hereafter existing, shall be
commenced against or by the Borrower or any Guarantor and, except with respect
to any such proceedings instituted by the Borrower or such Guarantor, shall not
be discharged within sixty (60) days of their commencement;
     6.12. Receiver, etc. A receiver or trustee shall be appointed for the
Borrower or any Guarantor or for any substantial part of the Borrower’s or any
Guarantor’s assets, or any proceedings shall be instituted for the dissolution
or the full or partial liquidation of the Borrower or any Guarantor and, except
with respect to any such appointments requested or instituted by the Borrower or
such Guarantor, such receiver or trustee shall not be discharged within sixty
(60) days of his or her appointment, and, except with respect to any such
proceedings instituted by the Borrower or any Guarantor, such proceedings shall
not be discharged within sixty (60) days of their commencement;
     6.13. Change in Control or Ownership. A Change in Control shall occur or
the majority ownership or voting control of any Guarantor is directly or
indirectly sold, assigned, transferred, encumbered or otherwise conveyed without
the prior written consent of the Lender, which consent shall not be unreasonably
withheld, except as otherwise permitted hereunder; provided, however, the
majority ownership or voting control of one Guarantor may be transferred or
conveyed to another Guarantor without the Lender’s prior written consent so long
as such transfer or conveyance shall not materially adversely affect any rights
or remedies of the Lender under the Financing Documents;
     6.14. Financial Condition. The occurrence of a Material Adverse Effect.
comScore, Inc.
Credit and Security Agreement
Page 37 of 49

 



--------------------------------------------------------------------------------



 



     6.15. Financing Documents Unenforceable. Any Financing Document shall cease
to be enforceable for any reason (other than by its express terms) or the
Borrower or any Guarantor shall assert in writing that any Financing Document is
unenforceable, or any lien purported to be created by any Financing Document and
required hereunder or thereunder to be perfected shall (except as otherwise
expressly permitted in this Agreement or the other Financing Documents) cease to
be a valid first lien and prior perfected security interest in the securities,
assets or properties covered thereby, or the Borrower or any Guarantor shall
assert in writing that any security interest purported to be created by any
Financing Document and required hereunder or thereunder to be perfected is not
(except as otherwise expressly permitted in this Agreement or the other
Financing Documents) a valid first lien and prior perfected security interest in
the securities, assets or properties purported to be covered thereby.
     SECTION 7. Rights and Remedies.
     7.1. Rights and Remedies. If any Event of Default shall occur and be
continuing, the Lender may (i) declare the Revolving Credit Facility hereunder
and any obligation or commitment of the Lender hereunder to make Advances or to
issue Letters of Credit for the account of the Borrower to be terminated,
whereupon the same shall forthwith terminate, and (ii) declare the unpaid
principal amount of the Note, together with accrued and unpaid interest thereon,
and all other Obligations then outstanding to be immediately due and payable,
whereupon the same shall become and be forthwith due and payable by the Borrower
to the Lender, without presentment, demand, protest or notice of any kind, all
of which are expressly waived by the Borrower; provided that in the case of any
Event of Default referred to in Sections 6.11 or 6.12 above, the Revolving
Credit Facility hereunder and any obligation or commitment of the Lender
hereunder to make Advances to, or issue Letters of Credit for the account of,
the Borrower shall immediately and automatically terminate and the unpaid
principal amount of the Note, together with accrued and unpaid interest thereon,
and all other Obligations then outstanding shall be automatically and
immediately due and payable by the Borrower to the Lender without notice,
presentment, demand, protest or other action of any kind, all of which are
expressly waived by the Borrower. Upon the occurrence and during the
continuation of any Event of Default, then in each and every case, the Lender
shall be entitled to exercise in any jurisdiction in which enforcement thereof
is sought, the following rights and remedies, in addition to the rights and
remedies available to the Lender under the other provisions of this Agreement
and the other Financing Documents, the rights and remedies of a secured party
under the Uniform Commercial Code and all other rights and remedies available to
the Lender under applicable law, all such rights and remedies being cumulative
and enforceable alternatively, successively or concurrently:
          (a) The Lender shall have the right to take possession of the
Collateral, and for that purpose, so far as the Borrower may give authority
therefor or to the extent permitted under applicable laws, to enter upon any
premises on which the Collateral or any part thereof may be situated and remove
therefrom all or any of the Collateral without any liability for suit, action or
other proceeding. THE BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO PRIOR NOTICE
AND TO JUDICIAL HEARING WITH RESPECT TO REPOSSESSION OF COLLATERAL, and require
the Borrower, at the Borrower’s expense, to assemble and deliver all or any of
the Collateral to such place or places as the Lender may designate.
comScore, Inc.
Credit and Security Agreement
Page 38 of 49

 



--------------------------------------------------------------------------------



 



          (b) The Lender shall have the right to operate, manage and control all
or any of the Collateral (including use of the Collateral and any other property
or assets of the Borrower in order to continue or complete performance of the
Borrower’s obligations under any contracts of the Borrower), or permit the
Collateral or any portion thereof to remain idle or store the same, and collect
all rents and revenues therefrom and sell, lease or otherwise dispose of any or
all of the Collateral upon such terms and under such conditions as the Lender,
in its sole discretion, may determine, and purchase or acquire any of the
Collateral at any such sale or other disposition, all to the extent permitted by
applicable law. Any purchaser or lessee of any of the Collateral so sold or
leased shall hold the property so sold or leased free from any claim or right of
the Borrower and the Borrower hereby waives (to the extent permitted by law) all
rights of redemption, stay or appraisal with respect thereto. The Lender and the
Borrower agree that commercial reasonableness and good faith require the Lender
to give to the Borrower no more than ten (10) days prior written notice of any
public sale or other disposition of the Collateral or of the time after which
any private sale or other disposition of the Collateral is to be made.
          (c) The Lender shall have the right, and the Borrower hereby
irrevocably designates and appoints the Lender and its designees as the
attorney-in-fact of the Borrower, with power of substitution and with power and
authority in the Borrower’s name, the Lender’s name or otherwise and for the use
and benefit of the Lender (i) to notify persons obligated to make payments or
other remittances on or with respect to the Collateral to make such payments and
other remittances directly to the Lender, (ii) to demand, collect, sue for, take
control of, compromise, settle, change the terms of, release, exchange,
substitute, extend, renew or otherwise deal with, the Collateral or any person
obligated on or under the Collateral in any manner as the Lender may deem
advisable, (iii) to remove from any place of business of the Borrower copies of
(or, if deemed by the Lender to be reasonably necessary, originals of) all
records in respect of the Collateral and, at the cost and expense of the
Borrower, to make use of any place of business of the Borrower as may be
necessary or desirable to administer, control, collect, sell or otherwise
dispose of the Collateral, (iv) to receive and endorse the Borrower’s name on
any checks, drafts, money orders or other instruments of payment relating to any
of the Collateral, (v) to sign any proofs of claim or loss, (vi) to commence,
prosecute or defend any action, suit or proceeding relating to the Collateral or
the collection, enforcement or realization upon the Collateral, (vii) to adjust
and compromise any claims under insurance policies, and (viii) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with any or all of the Collateral and to do all other acts and things necessary
to carry out this Agreement as though the Lender were absolute owner of the
Collateral. This power of attorney, being coupled with an interest, is
irrevocable and all acts by the Lender and its designees pursuant thereto are
hereby ratified and confirmed by the Borrower. Neither the Lender nor any of its
designees shall be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than acts of actual fraud,
willful misconduct or gross negligence. The provisions of this subsection shall
not (x) be construed as requiring or obligating the Lender or any designee to
take any action authorized hereunder and any action taken or any action not
taken hereunder shall not give rise to any liability on the part of the Lender
or its designees or to any defense, claim, counterclaim or offset in favor of
the Borrower, (y) be construed to mean the Lender has assumed any of the
obligations of the Borrower under
comScore, Inc.
Credit and Security Agreement
Page 39 of 49

 



--------------------------------------------------------------------------------



 



any instrument or agreement as the Lender shall not be responsible in any way
for the performance of the Borrower of any of the provisions thereof, and
(z) relieve the Borrower of any of its obligations hereunder or in any way limit
the exercise by the Lender of any other or further rights it may have hereunder,
under the other Financing Documents, by law or otherwise.
     7.2. Default Rate. Notwithstanding the entry of any decree, order, judgment
or other judicial action, upon the occurrence of an Event of Default hereunder,
the unpaid principal amount of the Note and all other monetary Obligations
outstanding or becoming outstanding while such Event of Default exists shall
bear interest from the date of such Event of Default until such Event of Default
has been cured, at a floating and fluctuating per annum rate of interest equal
at all times to the Default Rate, irrespective of whether or not as a result
thereof, the Note or any of the Obligations has been declared due and payable or
the maturity thereof accelerated. The Borrower shall on demand from time to time
pay such interest to the Lender and the same shall be a part of the Obligations
hereunder.
     7.3. Liens, Set-Off. As security for the payment of the Obligations and the
performance of the Financing Documents, the Borrower hereby grants to the Lender
a continuing security interest and lien on, in and upon all indebtedness owing
to, and all deposits (general or special), credits, balances, monies, securities
and other property of, the Borrower and all proceeds thereof, both now and
hereafter held or received by, in transit to, or due by, the Lender. In addition
to, and without limitation of, any rights of the Lender under applicable laws,
if any Event of Default occurs and is continuing, the Lender may at any time and
from time to time thereafter during the continuance of such Event of Default,
without notice to the Borrower, set-off, hold, segregate, appropriate and apply
at any time and from time to time thereafter all such indebtedness, deposits,
credits, balances (whether provisional or final and whether or not collected or
available), monies, securities and other property toward the payment of all or
any part of the Obligations in such order and manner as the Lender in its sole
discretion may determine and whether or not the Obligations or any part thereof
shall then be due or demand for payment thereof made by the Lender.
     7.4. Enforcement Costs. The Borrower agrees to pay to the Lender on demand
(a) all Enforcement Costs paid, incurred or advanced by or on behalf of the
Lender including, without limitation, reasonable attorneys’ fees, costs and
expenses, and (b) interest on such Enforcement Costs from the date payment for
the same is demanded until paid in full at a per annum rate of interest equal at
all times to the Default Rate. All Enforcement Costs, with interest as above
provided, shall be a part of the Obligations hereunder.
     7.5 Collateral Account. If any Event of Default shall occur and be
continuing, and the Lender shall elect to terminate the Revolving Credit
Facility, the Borrower at any time and from time to time during the continuance
of such Event of Default shall upon demand of the Lender deliver to the Lender
cash or U.S. Treasury Bills with maturities of not more than thirty (30) days in
an amount equal to the amount of issued or pending Letters of Credit as of such
time. The Lender may also deposit to the Collateral Account (defined below) any
cash, monies or funds received by the Lender from the collection of the
Obligations or the sale or other disposition of the Collateral which the Lender,
in its discretion, designates as being held against
comScore, Inc.
Credit and Security Agreement
Page 40 of 49

 



--------------------------------------------------------------------------------



 



issued or pending Letters of Credit as of such time. Such cash, monies, funds or
U.S. Treasury Bills shall be held by the Lender in an account (the “Collateral
Account”) and invested or reinvested (as the case may be) in U.S. Treasury Bills
with maturities of no more than thirty (30) days from the date of investment.
The Lender shall have the sole power of access and withdrawal from the
Collateral Account. As collateral and security for the payment of the
Obligations, the Borrower hereby assigns and pledges to the Lender, and grants
to the Lender a security interest in and to, all cash, monies, funds, U.S.
Treasury Bills and other securities and instruments at any time and from time to
time held by the Lender in the Collateral Account and any interest, income,
earnings and proceeds thereof, all of which shall be a part of the Collateral
hereunder. If any Event of Default shall occur and be continuing, the Lender is
irrevocably authorized to make such withdrawals from the Collateral Account at
any time and from time to time and apply the same to any of the Obligations
(including, without limitation, Letter of Credit Obligations) in such order and
manner as the Lender in its sole discretion may determine. After all Obligations
have been paid in full and there are no Letters of Credit outstanding or any
commitment on the part of the Lender to open and issue Letters of Credit, any
cash, monies, funds, U.S. Treasury Bills or other securities and instruments
held by the Lender in the Collateral Account will be turned over to the Borrower
or to such other person who may be entitled to the same under applicable laws.
     7.6. Application of Proceeds. During the continuance of any Event of
Default, any proceeds of the collection of the Obligations and/or the sale or
other disposition of the Collateral will be applied by the Lender to the payment
of Enforcement Costs, and any balance of such proceeds (if any) will be applied
by the Lender to the payment of the remaining Obligations (whether then due or
not), at such time or times and in such order and manner of application as the
Lender may from time to time in its sole discretion determine. If the sale or
other disposition of the Collateral fails to satisfy all of such Obligations,
the Borrower shall remain liable to the Lender for any deficiency.
     7.7. Remedies, etc. Cumulative. Each right, power and remedy of the Lender
as provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise, and the exercise or
beginning of the exercise by the Lender of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by the
Lender of any or all such other rights, powers or remedies.
     7.8. No Waiver, Etc. No failure or delay by the Lender to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement or of the other Financing Documents, or to exercise any right, power
or remedy consequent upon a breach thereof, shall constitute a waiver of any
such term, condition, covenant or agreement or of any such breach, or preclude
the Lender from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any amount payable under this
Agreement or under any of the other Financing Documents, the Lender shall not be
deemed to waive the right either to require prompt payment when due of all other
amounts payable under
comScore, Inc.
Credit and Security Agreement
Page 41 of 49

 



--------------------------------------------------------------------------------



 



this Agreement or under any of the other Financing Documents, or to declare an
Event of Default for failure to effect such prompt payment of any such other
amount. The payment by the Borrower or any other person and the acceptance by
the Lender of any amount due and payable under the provisions of this Agreement
or the other Financing Documents at any time during which an Event of Default
exists shall not in any way or manner be construed as a waiver of such Event of
Default by the Lender or preclude the Lender from exercising any right of power
or remedy consequent upon such Event of Default.
     7.9 Arbitration.
     (a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any document related to this Agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of the Lender involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.
     (b) At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this Agreement
provides that it is governed by the law of a specified state. The arbitration
will take place on an individual basis without resort to any form of class
action.
     (c) Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to (i)
serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, any party to this agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.
     (d) The arbitration shall be administered by AAA and conducted in
Washington, D.C. All Claims shall be determined by one arbitrator; however, if
Claims exceed Five Million Dollars ($5,000,000), upon the request of any party,
the Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed, judgment entered
and enforced.
     (e) The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a
comScore, Inc.
Credit and Security Agreement
Page 42 of 49

 



--------------------------------------------------------------------------------



 



notice of Claim is the equivalent of the filing of a lawsuit. Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s). The arbitrator(s) shall have the power to award
reasonable legal fees pursuant to the terms of this Agreement.
     (f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
     (g) The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
     (h) By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the parties entering
into this Agreement.
     SECTION 8. Miscellaneous.
     8.1. Course of Dealing; Amendment. No course of dealing between the Lender
and the Borrower shall be effective to amend, modify or change any provision of
this Agreement or the other Financing Documents. The Lender shall have the right
at all times to enforce the provisions of this Agreement and the other Financing
Documents in strict accordance with the provisions hereof and thereof,
notwithstanding any conduct or custom on the part of the Lender in refraining
from so doing at any time or times. The failure of the Lender at any time or
times to enforce its rights under such provisions, strictly in accordance with
the same, shall not be construed as having created a custom in any way or manner
contrary to specific provisions of this Agreement or the other Financing
Documents or as having in any way or manner modified or waived the same. This
Agreement and the other Financing Documents to which the Borrower is a party may
not be amended, modified, or changed in any respect except by an agreement in
writing signed by the Lender and the Borrower.
     8.2. Waiver of Default. The Lender may, at any time and from time to time,
execute and deliver to the Borrower a written instrument waiving, on such terms
and conditions as the Lender may specify in such written instrument, any of the
requirements of this Agreement or of the other Financing Documents or any Event
of Default or Default and its consequences, provided, that any such waiver shall
be for such period and subject to such conditions as shall be specified in any
such instrument. In the case of any such waiver, the Borrower and the Lender
shall be restored to their former positions prior to such Event of Default or
Default and shall have the same rights as they had hereunder. No such waiver
shall extend to any subsequent or other Event of Default or Default, or impair
any right consequent thereto and shall be effective only in the specific
instance and for the specific purpose for which given.
comScore, Inc.
Credit and Security Agreement
Page 43 of 49

 



--------------------------------------------------------------------------------



 



     8.3. Notices. All notices, requests and demands to or upon the parties to
this Agreement shall be deemed to have been given or made when delivered by
hand, or when received after being deposited in the mail, postage prepaid by
registered or certified mail, return receipt requested, one day after being sent
by reputable overnight delivery service, or, in the case of notice by or
facsimile transmission, when properly transmitted, addressed as follows or to
such other address as may be hereafter designated in writing by one party to the
other:
If to the Borrower:


comScore, Inc.
11950 Democracy Drive, Suite 600
Reston, Virginia 20190
Attention: Lisa Brenner
Fax No.: 703-438-2033


With a copy to:


Holland & Knight
1600 Tysons Boulevard, Suite 700
McLean VA 22102
Attention: David Matuszewski, Esquire
Fax No.: 703-720-8610


If to the Lender:


Bank of America, N.A.
MD9-978-04-01
1101 Wootton Parkway, 4th Floor
Rockville, MD 20852
Attention: Michael D. Brannan, Senior Vice President
Fax No.: 804-264-2387


With a copy to:


Ober, Kaler Grimes & Shriver,
A Professional Corporation
1401 H Street, N.W.
Washington, D.C. 20005
Attention: Nikolaus F. Schandlbauer, Esquire
Fax No.: 202-408-0640
except in cases where it is expressly herein provided that such notice, request
or demand is not effective until received by the party to whom it is addressed.
comScore, Inc.
Credit and Security Agreement
Page 44 of 49

 



--------------------------------------------------------------------------------



 



     8.4. Right to Perform. If an Event of Default has occurred and is
continuing, then and in each such case, the Lender may (but shall be under no
obligation whatsoever to) upon concurrent notice to or demand upon the Borrower
remedy any such failure by advancing funds or taking such action as it deems
appropriate for the account and at the expense of the Borrower. The advance of
any such funds or the taking of any such action by the Lender shall not be
deemed or construed to cure an Event of Default or waive performance by the
Borrower of any provisions of this Agreement. The Borrower shall pay to the
Lender on demand, together with interest thereon from the date of such demand
until paid in full at a per annum rate of interest equal at all times to the
Default Rate, any such funds so advanced by the Lender and any costs and
expenses advanced or incurred by or on behalf of the Lender in taking any such
action, all of which shall be a part of the Obligations hereunder.
     8.5. Indemnification. The Borrower agrees hereby to indemnify and hold the
Lender harmless from any loss, liability, damages, judgments, and costs of any
kind brought by third parties relating to or arising directly or indirectly out
of (a) this Agreement or any document required hereunder, (b) any credit
extended or committed by the Lender to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit except to the extent such loss, liability, damage,
judgment or cost is the result of Lender’s gross negligence or willful
misconduct. This indemnity includes but is not limited to reasonable attorneys’
fees. This indemnity extends to the Lender, its parent, subsidiaries and all of
its directors, officers, employees, agents, successors, attorneys, and assigns;
provided, however, that the Borrower shall not be liable for the payment of any
portion of any loss, liability, damages, judgments, and costs of any kind as a
result of the gross negligence or willful misconduct of a director, officer,
employee, agent, successor or attorney of the Lender. This indemnity will
survive repayment of the Borrower’s obligations to the Lender. All sums due to
the Lender hereunder shall become Obligations of the Borrower, due and payable
promptly upon demand. Notwithstanding the foregoing, Borrower shall have no
liability under this Section 8.5 for Lender’s income or similar taxes.
     8.6. Costs and Expenses. The Borrower agrees to promptly pay to the Lender
on demand, all such fees, recordation and other taxes, costs and expenses of
whatever kind and nature, including reasonable attorney’s fees and
disbursements, which the Lender may incur or which are payable in connection
with the closing of the Revolving Credit Facility, including, without
limitation, the preparation of this Agreement and the other Financing Documents,
the recording or filing of any and all of the Financing Documents and obtaining
lien searches. All such fees, costs, recordation and other taxes shall be a part
of the Obligations hereunder.
     8.7. Consent to Jurisdiction. The Borrower and Lender each irrevocably
(a) consents and submits to the jurisdiction and venue of any state or federal
court sitting in the Commonwealth of Virginia over any suit, action or
proceeding arising out of or relating to this Agreement or any of the other
Financing Documents, (b) waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum, and (c) consents to the service of process in any such suit,
action or proceeding in any such court by the
comScore, Inc.
Credit and Security Agreement
Page 45 of 49

 



--------------------------------------------------------------------------------



 



mailing of copies of such process to it by certified or registered mail at its
address set forth herein for the purpose of giving notice.
     8.8. WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THE CREDIT FACILITIES, THIS AGREEMENT OR ANY OF THE OTHER
FINANCING DOCUMENTS.
     8.9. Certain Definitional Provisions; Changes in GAAP.
     (a) All terms defined in this Agreement shall have such defined meanings
when used in any of the other Financing Documents. Accounting terms used in this
Agreement shall have the respective meanings given to them under generally
accepted accounting principles in effect from time to time in the United States
of America. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. As used herein, the singular
number shall include the plural, the plural, the singular and the use of the
masculine, feminine or neuter gender shall include all genders, as the context
may require. Unless otherwise defined herein, all terms used herein which are
defined by the Uniform Commercial Code shall have the same meanings as assigned
to them by the Uniform Commercial Code unless and to the extent varied by this
Agreement.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement or any other
Financing Document, and either the Borrower or the Lender shall so request, the
Lender and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
     8.10. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any of the other provisions of this Agreement which shall
remain effective.
     8.11. Survival. All representations, warranties and covenants contained
among the provisions of this Agreement shall survive the execution and delivery
of this Agreement and all other Financing Documents.
     8.12. Binding Effect. This Agreement and all other Financing Documents
shall be binding upon and inure to the benefit of the Borrower and the Lender
and their respective
comScore, Inc.
Credit and Security Agreement
Page 46 of 49

 



--------------------------------------------------------------------------------



 



successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lender.
     8.13. Applicable Law and Time of Essence. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
giving effect to principles of conflicts of law or choice of law (except
Sections 5-1401 and 5-1402 of the New York General Obligations Law), including
all matters of construction, validity and performance. Time is of the essence in
connection with all obligations of the Borrower hereunder and under any of the
other Financing Documents.
     8.14. Duplicate Originals and Counterparts. This Agreement may be executed
in any number of duplicate originals or counterparts, each of such duplicate
originals or counterparts shall be deemed to be an original and all taken
together shall constitute but one and the same instrument.
     8.15. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only, shall not constitute a part
of this Agreement for any other purpose and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     8.16 Public Use of Borrower’s Name. With the Borrower’s permission, the
Lender may in its discretion use the Borrower’s corporate name in press
releases, public announcements and other promotional items or literature of the
Lender. To that end, the Borrower hereby consents to the creation of one or more
items commemorating this transaction and use information related to the
transaction in internal communications. In addition, the Borrower hereby
consents to the Lender’s use of the Borrower’s name and information related to
this transaction (other than pricing) in connection with marketing, press
releases or other transactional announcements or updates provided to investor or
trade publications.
     8.17 Termination of Security Interest. Upon payment in full of the
outstanding Obligations and the termination of the Lender’s commitment to make
available the Revolving Credit Facility, the security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the Borrower.
Upon any such termination, the Lender will execute and deliver to the Borrower
such documents as the Borrower shall reasonably request to evidence such
termination.
     8.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees that: (i) (A) the services
evidenced by this Agreement provided by Lender are arm’s-length commercial
transactions between the Borrower and Lender, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating and understanding,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Documents; (ii) (A) Lender is and
has been acting solely as a principal and, has
comScore, Inc.
Credit and Security Agreement
Page 47 of 49

 



--------------------------------------------------------------------------------



 



not been, is not, and will not be acting as an advisor, agent or fiduciary, for
the Borrower or any other Person and (B) Lender does not have any obligation to
the Borrower with respect to the transaction contemplated hereby except those
obligations expressly set forth herein and in the other Financing Documents; and
(iii) Lender may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, and the Lender has no
obligation to disclose any of such interests to the Borrower. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may currently have against Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     8.19 USA PATRIOT Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with such Act.
[remainder of page left intentionally blank — signature pages follow]
comScore, Inc.
Credit and Security Agreement
Page 48 of 49

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have executed and delivered
this Agreement under their respective seals as of the day and year first written
above.

                  WITNESS:       COMSCORE, INC.    
 
               
 
  /s/ Christiana Lin   By:   /s/ Kenneth J. Tarpey  (SEAL)              
 
          Name: Kenneth J. Tarpey    
 
          Title: CFO & Treasurer    
 
                WITNESS:       BANK OF AMERICA, N.A.    
 
               
 
      By:   /s/ Michael Brannan  (SEAL)              
 
          Name: Michael Brannan    
 
          Title: SVP; Sr. Credit Products Officer    

comScore, Inc.
Credit and Security Agreement
Page 49 of 49

 